Exhibit 10.1

Execution Version

 

 

SEVENTY SEVEN ENERGY INC.

AMENDED AND RESTATED

RESTRUCTURING SUPPORT AGREEMENT

May 3, 2016

 

 

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF VOTES WITH RESPECT TO A CHAPTER 11 PLAN OF
REORGANIZATION. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR, AS APPLICABLE, PROVISIONS OF THE BANKRUPTCY CODE. THIS
RESTRUCTURING SUPPORT AGREEMENT CONTAINS MATERIAL NONPUBLIC INFORMATION AND,
THEREFORE, IS SUBJECT TO FEDERAL SECURITIES LAWS.

This Amended and Restated Restructuring Support Agreement (together with the
exhibits and schedules attached hereto, which includes, without limitation, the
Plan Term Sheet (as defined below) attached hereto as Exhibit A,1 as each may be
amended, restated, supplemented, or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”), dated as of May 3, 2016, is
entered into by and among: (i) Seventy Seven Energy Inc. (“HoldCo”); Seventy
Seven Finance Inc. (“SSF”); Seventy Seven Operating LLC (“OpCo”); Great Plains
Oilfield Rental, L.L.C. (“Great Plains”); Seventy Seven Land Company LLC; Nomac
Drilling, L.L.C. (“Nomac”); Performance Technologies, L.L.C. (“PTL”); PTL Prop
Solutions, L.L.C.; SSE Leasing, LLC; Keystone Rock & Excavation, L.L.C.; and
Western Wisconsin Sand Company, LLC (each, a “Debtor” and, collectively, the
“Debtors”)2; (ii) the lender parties to that certain Term Loan Credit Agreement,
dated as of June 25, 2014 (as amended, restated, modified, supplemented or
replaced from time to time, the “Term Loan”), by and among OpCo, as borrower,
HoldCo, the guarantors thereunder, Wilmington Trust, N.A., as administrative
agent and the lenders party thereto (the “Term Loan Lenders”) that are (and any
Term Loan Lenders that may become in accordance with Section 14 and Section 15
hereof) signatories hereto (collectively, the “Consenting Term Loan Lenders”);
(iii) the lender parties to that certain Incremental Term Supplement (Tranche
A), dated as of May 13, 2015 (as amended, restated, modified, supplemented or
replaced from time to time prior to the Petition Date, the “Incremental Term
Loan”), by and among OpCo, as borrower, HoldCo, the guarantors
thereunder, Wilmington Trust, N.A., as administrative agent, and the lenders
thereunder (the “Incremental Term Loan Lenders”) that are (and any Incremental
Term Loan Lenders that may become in accordance with Section 14 and/or Section
15 hereof) signatories hereto (collectively, the “Consenting Incremental Term
Loan Lenders”); and (iv) the holders of OpCo Notes (each such holder, on behalf
of itself and the funds it represents, an “OpCo Noteholder”) issued

 

1  Capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to them in the Plan Term Sheet.

2 

Until the occurrence of the Termination Date, every entity that is a debtor in
the Chapter 11 Cases shall be a party to this Agreement.



--------------------------------------------------------------------------------

pursuant to that certain Indenture dated October 28, 2011 (as amended, restated,
modified, supplemented, or replaced from time to time prior to the Petition
Date, the “OpCo Notes Indenture”) for the 6.625% Senior Notes Due 2019 (the
“OpCo Notes”), by and among OpCo, SSF, the guarantors named thereunder, and The
Bank of New York Mellon Trust Company, N.A., as trustee, that are (and any OpCo
Noteholder that may become in accordance with Section 14 and/or Section 15
hereof) signatories hereto (collectively, the “Consenting OpCo Noteholders” and
together with the Consenting Term Loan Lenders and the Consenting Incremental
Term Loan Lenders, the “Restructuring Support Parties”). This Agreement amends
and restates in its entirety the prior agreement between the Company, the
Consenting Incremental Term Loan Lenders and the Consenting OpCo Noteholders
dated as of April 15, 2016. This Agreement collectively refers to the Debtors
and the Restructuring Support Parties as the “Parties” and each individually as
a “Party.”

RECITALS

WHEREAS, the Parties have engaged in good faith, arm’s-length negotiations and
agreed to enter into certain restructuring transactions (the “Restructuring
Transactions”) pursuant to the terms and conditions set forth in this Agreement,
including the preparation of (i) a joint plan of reorganization for the Debtors
on terms consistent with the restructuring term sheet attached hereto as Exhibit
A (the “Plan Term Sheet”) and incorporated herein by reference pursuant to
Section 2 hereof (as may be amended, restated, supplemented, or otherwise
modified from time to time in accordance with this Agreement, the “Plan”)3; and
(ii) a disclosure statement containing “adequate information” (as that term is
used in the Bankruptcy Code) with respect to the Plan and the Plan Term Sheet
and otherwise in form and substance reasonably satisfactory to the Restructuring
Support Parties (the “Disclosure Statement”)4;

WHEREAS, it is anticipated that the Restructuring Transactions will be
implemented through jointly-administered voluntary cases commenced by the
Debtors (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101–1532 (as amended, the “Bankruptcy Code”), in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”), pursuant to the Plan, which will be filed by the Debtors in the Chapter
11 Cases;

WHEREAS, as of the date hereof, the Consenting Term Loan Lenders, in the
aggregate, hold not less than $236,373,300 (60.1%) of the aggregate outstanding
principal amount of the Term Loan Claims and Term Loan Guaranty Claims;

WHEREAS, as of the date hereof, the Consenting Incremental Term Loan Lenders, in
the aggregate, hold approximately $91,100,000 (92.0%) of the aggregate
outstanding principal amount of the Incremental Term Loan Claims and the
Incremental Term Loan Guaranty Claims;

 

3  The Plan shall be filed in accordance with the Milestones (as defined below)
set forth in Section 6 of this Agreement.

4  The Disclosure Statement shall be filed in accordance with the Milestones set
forth in Section 6 of this Agreement.

 

2



--------------------------------------------------------------------------------

WHEREAS, as of the date hereof, the Consenting OpCo Noteholders, in the
aggregate, hold approximately $410,981,000 (63.2%) of the aggregate outstanding
principal amount of the OpCo Notes and the OpCo Note Guaranty Claims; and

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

AGREEMENT

1. RSA Effective Date. This Agreement shall become effective, and the
obligations contained herein shall become binding upon the Parties, upon the
first date (such date, the “RSA Effective Date”) that this Agreement has been
executed by all of the following: (i) each Debtor; (ii) Consenting Term Loan
Lenders holding, in aggregate, in excess of 66.67% in principal amount
outstanding of all claims against the Debtors arising on account of the Term
Loan and the Term Loan Guaranty; (iii) Consenting Incremental Term Loan Lenders
holding, in aggregate, at least 66.67% in principal amount outstanding of all
claims against the Debtors arising on account of the Incremental Term Loan and
the Incremental Term Loan Guaranty; and (iv) Consenting OpCo Noteholders
holding, in aggregate, at least 50% in principal amount outstanding of all
claims against the Debtors arising on account of the OpCo Notes.

2. Exhibits and Schedules Incorporated by Reference. Each of the exhibits
attached hereto (including the Plan Term Sheet) and any schedules to such
exhibits (collectively, the “Exhibits and Schedules”) is expressly incorporated
herein and made a part of this Agreement, and all references to this Agreement
shall include the Exhibits and Schedules. In the event of any inconsistency
between this Agreement (without reference to the Plan Term Sheet) and the Plan
Term Sheet, the Plan Term Sheet shall govern.

3. Definitive Documentation. The definitive documents and agreements (the
“Definitive Documentation”) governing the Restructuring Transactions shall
include every order entered by the Bankruptcy Court, and every pleading, motion,
proposed order, or document filed by the Debtors at any point prior to the
Termination Date including, without limitation: (a) the Plan (and all exhibits
thereto) and the confirmation order with respect to the Plan (the “Confirmation
Order”); (b) the Disclosure Statement (and all exhibits thereto); (c) the
solicitation materials with respect to the Plan (collectively, the “Solicitation
Materials”); and (d) any documents or agreements in connection with the
reorganized Debtors after the date of consummation of the transactions
contemplated by the Plan (the “Plan Effective Date”), including, without
limitation, any shareholders’ agreements, amended certificates of incorporation
or similar organizational documents, or other related transactional or corporate
documents. The Definitive Documentation identified in the foregoing sentence
remains subject to negotiation and shall, upon completion, contain terms,
conditions, representations, warranties, and covenants consistent with the terms
of this Agreement. Any document that is included within the definition of
“Definitive Documentation,” including any amendment, supplement, or modification
thereof, shall be in a form and substance reasonably satisfactory to the Debtors
and the Requisite Consenting Creditors; provided, that for documents, terms, and
provisions of the Definitive Documentation that constitute a Supermajority
Matter (as defined below), such

 

3



--------------------------------------------------------------------------------

documents, terms, and provisions shall be in form and substance acceptable to
the Debtors and the Requisite Supermajority Consenting Creditors (as defined
below); provided, further, that for documents, terms and provisions of the
Definitive Documentation within the scope of Section 4(c) below, such documents,
terms, and provisions shall be in form and substance acceptable to the Debtors,
the Requisite Supermajority Consenting Creditors, and the Requisite Consenting
Term Loan Lenders (as defined below); provided, further, that for documents,
terms and provisions of the Definitive Documentation within the scope of Section
4(d) below, such documents, terms, and provisions shall be in form and substance
acceptable to the Debtors, the Requisite Supermajority Consenting Creditors, and
the Requisite Consenting Incremental Term Loan Lenders; provided, further, that
the Plan, the Disclosure Statement and the Confirmation Order and any
amendments, modifications or supplements to any of them shall be in form and
substance reasonably acceptable to the Debtors, the Requisite Consenting
Creditors, the Requisite Consenting Term Loan Lenders and the Requisite
Consenting Incremental Term Loan Lenders. The Debtors acknowledge and agree that
they will provide advance draft copies of all Definitive Documentation at least
five (5) days prior to the date when the Debtors intend to file any such
pleading or other document (and, if not reasonably practicable, as soon as
reasonably practicable prior to filing) to (a) Latham & Watkins LLP (“Latham”),
as counsel to the Consenting Incremental Term Loan Lenders, (b) Weil, Gotshal &
Manges LLP (“Weil”), as counsel to the Consenting OpCo Noteholders, and (c)
Jones Day LLP (“Jones Day”), as counsel to the Consenting Term Loan Lenders, and
shall consult in good faith with Latham, Weil, and Jones Day (as applicable)
regarding the form and substance of any such proposed filing.

4. Requisite Consenting Creditors. Unless expressly provided otherwise, and
subject to Section 5 of this Agreement, the term “Requisite Consenting
Creditors” shall mean, as of the RSA Effective Date:

 

  (a) with respect to all terms and provisions of this Agreement and/or the
Definitive Documentation other than those described in Section 4(b), 4(c) and
4(d) of this Agreement or the Plan Term Sheet, such terms and provisions,
including any amendment, supplement, or modification thereof, shall be in form
and substance acceptable to the Consenting OpCo Noteholders holding at least a
majority of the outstanding OpCo Note Claims held by all Consenting OpCo
Noteholders as of such date;

 

  (b)

with respect to provisions of this Agreement and/or the Definitive Documentation
related to (i) the debt capital structure of the post-Plan Effective Date
reorganized Debtors (the “Reorganized Debtors”) upon the Plan Effective Date,
excluding, for the avoidance of doubt, (A) any non-borrowed money debt incurred
by the Debtors in the ordinary course of business or allocation of equity issued
under the Plan and (B) the DIP ABL Credit Facility and the Exit Facility (each
as defined in the Plan Term Sheet), other than as provided in Section 4(b)(ii)
hereof; (ii) the commitment amount, the interest rate, the maturity date, and
all financial covenants relating to the DIP ABL Credit Facility and the Exit
Facility; (iii) any rights offering or other arrangement to contribute
additional debt or equity capital on the Plan Effective Date (a “Proposed
Contribution”) to the Reorganized Debtors; (iv) the corporate governance and
organizational

 

4



--------------------------------------------------------------------------------

  documents of the Reorganized Debtors; (v) the percentage of equity of the
Reorganized Debtors distributable pursuant to any warrants distributed under the
Plan, including the New Warrants (as defined in the Plan Term Sheet), the equity
value at which such warrants are struck, and the expiration date of such
warrants; (vi) the Management Incentive Plan (as defined in the Plan Term
Sheet); (vii) the amount of equity distributed to the HoldCo Noteholders under
the Plan on account of their HoldCo Note Claims; or (viii) such other matters
specified in the attached Plan Term Sheet as being subject to a Requisite
Supermajority Consenting Creditors consent or review, as applicable
(collectively, the “Supermajority Matters”), such provisions, including any
amendment, supplement, or modification thereof, shall be in form and substance
acceptable to at least two Consenting OpCo Noteholders holding in the aggregate
at least 66.67% of the outstanding OpCo Note Claims held (at the date of such
vote) by the Consenting OpCo Noteholders signatories to this Agreement as of
April 15, 2016 and, if applicable, any Replacement Supermajority Consenting OpCo
Noteholder (as defined below) (the “Supermajority Consenting OpCo Noteholders”)
and at least two of the Consenting OpCo Noteholders signatories to this
Agreement as of April 15, 2016 (such parties on behalf of themselves and the
funds they represent, the “Existing Consenting OpCo Noteholders,” and together
with the Supermajority Consenting OpCo Noteholders, the “Requisite Supermajority
Consenting Creditors”); provided, however, that if at any time prior to the Plan
Effective Date, any Existing Consenting OpCo Noteholder holds less than 7% of
all outstanding OpCo Note Claims and there is no eligible Replacement
Supermajority Consenting OpCo Noteholder, this Section 4(b) shall not apply, and
the Requisite Consenting Creditors shall be determined in accordance with
Section 4(a);

 

  (c) with respect to provisions of this Agreement and/or the Definitive
Documentation relating to or affecting (1) the Term Loan Credit Agreement, the
Term Loan Collateral, the Intercreditor Agreement, the treatment of the Term
Loan Claims or Term Loan Guaranty Claims or any rights or benefits provided to
the Term Loan Agent or Term Loan Lenders, (2) all Definitive Documentation
related to any grant of liens or security interests in the Exit ABL Collateral
or Term Loan Collateral or with respect to the Exit ABL Collateral or Term Loan
Collateral securing the Exit Facility, the Term Loan or the Incremental Term
Loan or (3) any increase to the commitment amount of the New DIP ABL Credit
Facility above $125 million and the Exit Facility above $275 million, such
provisions, including any amendment, supplement or modification thereof, shall
be in form and substance acceptable to:

 

  (i) the Consenting Term Loan Lenders holding at least one-half in amount of
the outstanding Term Loan Claims and Term Loan Guaranty Claims held by all
Consenting Term Loan Lenders as of such date (collectively, the “Requisite
Consenting Term Loan Lenders”); and

 

  (ii) the Requisite Supermajority Consenting Creditors; and

 

5



--------------------------------------------------------------------------------

  (d) with respect to provisions of this Agreement and/or the Definitive
Documentation relating to or affecting (1) the Incremental Term Loan, the Term
Loan Collateral, the Intercreditor Agreement, the treatment of the Incremental
Term Loan Claims or Incremental Term Loan Guaranty Claims or any rights or
benefits provided to the Incremental Term Loan Agent or Incremental Term Loan
Lenders, (2) all Definitive Documentation related to any grant of liens or
security interests in the Exit ABL Collateral or Term Loan Collateral or with
respect to the Exit ABL Collateral or Term Loan Collateral securing the
Incremental Term Loan or (3) any increase to the commitment amount of the New
DIP ABL Credit Facility above $125 million and the Exit Facility above $275
million, such provisions, including any amendment, supplement or modification
thereof, shall be in form and substance acceptable to:

 

  (i) the Consenting Incremental Term Loan Lenders holding at least two-thirds
in amount of the outstanding Incremental Term Loan Claims and Incremental Term
Loan Guaranty Claims held by all Consenting Incremental Term Loan Lenders as of
such date (collectively, the “Requisite Consenting Incremental Term Loan
Lenders”); and

 

  (ii) the Requisite Supermajority Consenting Creditors.

5. Changes to “Requisite Consenting Creditors”. If at any time prior to the Plan
Effective Date, any Existing Consenting OpCo Noteholder holds less than 7% of
all outstanding OpCo Note Claims, then (i) if such Existing Consenting OpCo
Noteholder sells its OpCo Notes to a new noteholder that will thereafter hold in
excess of 7% of all outstanding OpCo Note Claims, then such selling Existing
Consenting OpCo Noteholder shall be replaced by such new noteholder that
acquires its OpCo Notes (in accordance with Section 14 hereof), solely for the
purpose of voting on any Supermajority Matter (each such party, a “Replacement
Supermajority Consenting OpCo Noteholder”); and (ii) if such Existing Consenting
OpCo Noteholder has sold its OpCo Notes such that it holds less than 7%, but no
single acquiring noteholder holds in excess of 7% of the outstanding OpCo Note
Claims, then all votes under this Agreement shall only require the consent of
the Requisite Consenting Creditors, and no decisions under this Agreement shall
require the consent of the Requisite Supermajority Consenting Creditors.

6. Milestones. As provided herein and subject to the terms of Section 8 of this
Agreement, the Debtors shall implement the Restructuring Transactions on the
following timeline (each deadline, a “Milestone”):

 

  (a) no later than May 6, 2016, the Debtors shall have commenced solicitation
on the Plan by mailing the Solicitation Materials to parties eligible to vote on
the Plan;

 

6



--------------------------------------------------------------------------------

  (b) no later than June 9, 2016, the Debtors shall commence the Chapter 11
Cases by filing voluntary petitions for relief under chapter 11 of the
Bankruptcy Code and any and all other documents necessary to commence the
Chapter 11 Cases with the Bankruptcy Court (such filing date, the “Petition
Date”);

 

  (c) on the Petition Date, the Debtors shall file with the Bankruptcy Court:
(i) the Plan; (ii) the Disclosure Statement; and (iii) a motion (the “Scheduling
Motion”) seeking, among other things, to schedule the hearing to consider
approval of the Disclosure Statement and confirmation of the Plan (the
“Confirmation Hearing”); and (iv) a motion seeking to assume this Agreement (the
“RSA Assumption Motion”);

 

  (d) no later than 2 business days following the Petition Date, the Bankruptcy
Court shall have entered the Interim DIP Order;

 

  (e) no later than June 30, 2016, the Bankruptcy Court shall have entered an
order authorizing the assumption of this Agreement (the “RSA Assumption Order”)
and the Final DIP Order;

 

  (f) no later than July 13, 2016, the Bankruptcy Court shall have commenced the
Confirmation Hearing;

 

  (g) no later than July 20, 2016, the Bankruptcy Court shall have entered the
Confirmation Order and an order approving the Disclosure Statement; and

 

  (h) no later than August 5, 2016, the Debtors shall consummate the
transactions contemplated by the Plan (the date of such consummation, the
“Effective Date”).

The Debtors may extend a Milestone with the express prior written consent of the
Requisite Consenting Creditors, provided that each Milestone may not be extended
in one or more extensions for an aggregate period of more than 30 days from the
applicable date set forth herein.

7. Commitment of Restructuring Support Parties. Each Restructuring Support Party
shall (severally and not jointly), solely as it remains the legal owner,
beneficial owner, and/or investment advisor or manager of or with power and/or
authority to bind any claims held by it, provided, that any transfer of the
Claims (as defined below) of the Restructuring Support Parties is made in
accordance with Section 14 of this Agreement, from the RSA Effective Date until
the occurrence of a Termination Date (as defined below in Section 13) applicable
to such Restructuring Support Party:

 

  (a) support and cooperate with the Debtors to take all commercially reasonable
actions necessary to consummate the Restructuring Transactions in accordance
with the Plan and the terms and conditions of this Agreement and the Plan Term
Sheet (but without limiting consent and approval rights provided in this
Agreement and the Definitive Documentation), including: (i) voting all of its
claims against, or interests in, as applicable, the Debtors now or hereafter
owned by such Restructuring Support Party (or for which such Restructuring
Support Party now or hereafter has voting control over) to accept the Plan in
accordance with the applicable procedures set forth in the Disclosure Statement
and the Solicitation Materials, upon receipt of Solicitation Materials and (ii)
timely returning a duly-executed ballot in connection therewith; provided, that
such vote shall be immediately revoked and deemed void ab initio upon
termination of this Agreement prior to the consummation of the Plan pursuant to
the terms hereof;

 

7



--------------------------------------------------------------------------------

  (b) not withdraw, amend, or revoke (or cause to be withdrawn, amended, or
revoked) its tender, consent, or vote with respect to the Plan; provided,
however, that nothing in this Agreement shall prevent any Restructuring Support
Party from withholding, amending, or revoking (or causing the same) its timely
consent or vote with respect to the Plan if this Agreement is terminated with
respect to such Restructuring Support Party;

 

  (c) not directly or indirectly object to, delay, impede, or take any other
action to interfere with the Restructuring Transactions, or propose, file,
support, or vote for any restructuring, workout, or chapter 11 plan for any of
the Debtors other than the Restructuring Transactions and the Plan;

 

  (d) not take any action (or encourage or instruct any other party including
any agent or indenture trustee to take any action) in respect of any potential,
actual, or alleged occurrence of any “Default” or “Event of Default” under the
ABL Facility, the Term Loan, the Incremental Term Loan, the OpCo Notes
Indenture, or the HoldCo Notes Indenture or that would be triggered as a result
of the execution of this Agreement, the commencement of the Chapter 11 Cases, or
the undertaking of any Debtor hereunder to implement the Restructuring
Transactions through the Chapter 11 Cases;

 

  (e) propose, file, or support any use of cash collateral or
debtor-in-possession financing other than as proposed in the Plan; and

 

  (f) not take any other action that is materially inconsistent with its
obligations under this Agreement.

Notwithstanding the foregoing, nothing in this Agreement and neither a vote to
accept the Plan by any Restructuring Support Party nor the acceptance of the
Plan by any Restructuring Support Party shall (w) be construed to prohibit any
Restructuring Support Party from contesting whether any matter, fact, or thing
is a breach of, or is inconsistent with, this Agreement or the

 

8



--------------------------------------------------------------------------------

Definitive Documentation, (x) be construed to prohibit any Restructuring Support
Party from appearing as a party-in-interest in any matter to be adjudicated in
the Chapter 11 Cases, so long as, from the RSA Effective Date until the
occurrence of a Termination Date applicable to such Restructuring Support Party,
such appearance and the positions advocated in connection therewith are not
materially inconsistent with this Agreement and are not for the purpose of
hindering, delaying, or preventing the consummation of the Restructuring
Transactions, (y) affect the ability of any Restructuring Support Party to
consult with other Restructuring Support Parties or the Debtors, or (z) impair
or waive the rights of any Restructuring Support Party to assert or raise any
objection permitted under this Agreement in connection with any hearing on
confirmation of the Plan or in the Bankruptcy Court or prevent such
Restructuring Support Party from enforcing this Agreement against the Debtors or
any Restructuring Support Party. In addition, nothing in this Section 7 shall
require any Restructuring Support Party to incur any unanticipated expenses or
indemnification obligations as a result of satisfying its obligations under this
Agreement.

8. Commitment of the Debtors.

 

  (a) Subject to Sub-Clause (b) below, each of the Debtors (i) agrees to
(A) support and complete the Restructuring Transactions set forth in the Plan
and this Agreement, (B) negotiate in good faith all Definitive Documentation
that is subject to negotiation as of the RSA Effective Date and take any and all
necessary and appropriate actions in furtherance of the Plan and this Agreement,
(C) take all commercially reasonable actions necessary to complete the
Restructuring Transactions set forth in the Plan in accordance with each
Milestone set forth in Section 6 of this Agreement, and (D) make commercially
reasonable efforts to obtain any and all required regulatory and/or third-party
approvals necessary to consummate the Restructuring Transactions; (ii) shall not
undertake any action materially inconsistent with the adoption and
implementation of the Plan and the speedy confirmation thereof, including,
without limitation, filing any motion to reject this Agreement; and (iii) agrees
to pay all fees and expenses of (i) Jones Day, as counsel to the Consenting Term
Loan Lenders, and, in an amount to be agreed Centerview Partners, (ii) Latham,
as counsel to the Consenting Incremental Term Loan Lenders, (iii) Weil and
Moelis & Company, as advisors to the Consenting OpCo Noteholders, and (iv) one
local counsel for each of (x) the Consenting Term Loan Lenders, (y) the
Consenting Incremental Term Loan Lenders and (z) the Consenting OpCo
Noteholders, each in accordance with their respective engagement letters and any
other contractual arrangements.

 

  (b) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall require the directors, officers, or managers of any Debtor (in such
person’s capacity as a director, officer, or manager of such Debtor) to (i) take
any action that, after receiving advice from counsel, is inconsistent with such
director’s, officer’s, or manager’s fiduciary obligations under applicable law
or (ii) refrain from taking any action that, after receiving advice from
counsel, is consistent with such director’s, officer’s, or manager’s fiduciary
obligations under applicable law.

 

9



--------------------------------------------------------------------------------

For the avoidance of doubt, nothing in this Section 8 shall be construed to
limit or affect in any way (y) any Restructuring Support Party’s rights under
this Agreement, including upon occurrence of any Termination Event, or (z) the
Debtors’ ability to engage in marketing efforts, discussions, and/or
negotiations with any party regarding financing necessary to administer the
Chapter 11 Cases; provided, however, that to the extent the Debtors engage in
any such marketing efforts, discussions, and/or negotiations, they shall provide
updates to the Restructuring Support Parties (as frequently as reasonably
requested by the Restructuring Support Parties) regarding such efforts including
answering any and all information and diligence requests regarding such efforts,
discussions, and/or negotiations.

9. Restructuring Support Party Termination Events. The Requisite Consenting
Creditors, the Requisite Consenting Term Loan Lenders and the Requisite
Consenting Incremental Term Loan Lenders shall have the right, but not the
obligation, upon notice to the other Parties, to terminate the obligations of
their respective Restructuring Support Parties under this Agreement upon the
occurrence of any of the following events, except to the extent that any such
event specifies otherwise, unless waived, in writing, by such Requisite
Consenting Creditors, Requisite Consenting Term Loan Lenders or Requisite
Consenting Incremental Term Loan Lenders (as applicable) on a prospective or
retroactive basis (each, a “Restructuring Support Party Termination Event”):

 

  (a) the failure to meet any of the Milestones in Section 6 of this Agreement,
subject to the proviso set forth at the end of Section 6, unless (i) such
failure is the result of any act, omission, or delay on the part of any
Restructuring Support Party which is seeking termination of this Agreement in
violation of its obligations under this Agreement or (ii) such Milestone is
extended in accordance with Section 6;

 

  (b) the (i) filing by any Debtor of a motion or other request for relief
seeking to dismiss any of the Chapter 11 Cases or convert any of the Chapter 11
Cases to a case under chapter 7 of the Bankruptcy Code or (ii) entry of an order
by the Bankruptcy Court dismissing any of the Chapter 11 Cases or converting any
of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code;

 

  (c) the appointment of a trustee, receiver, or examiner with expanded powers
beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code in
one or more of the Chapter 11 Cases;

 

  (d) any Debtor amends or modifies, or files a pleading seeking authority to
amend or modify, the Definitive Documentation in a manner that is inconsistent
with this Agreement, provided that the only consents required for such
amendments or modifications will be the consents required pursuant to Sections
4(b), (c) and (d) of this Agreement;

 

10



--------------------------------------------------------------------------------

  (e) any Debtor files or announces that it will file or joins in or supports
any plan of reorganization other than the Plan, without the prior written
consent of the Requisite Consenting Creditors, the Requisite Consenting Term
Loan Lenders or the Requisite Consenting Incremental Term Loan Lenders;

 

  (f) any Debtor files any motion or application seeking authority to sell any
material assets, without the prior written consent of the Requisite Consenting
Creditors, the Requisite Consenting Term Loan Lenders or the Requisite
Consenting Incremental Term Loan Lenders;

 

  (g) the issuance by any governmental authority, including the Bankruptcy
Court, any regulatory authority, or any other court of competent jurisdiction,
of any ruling or order enjoining the substantial consummation of the
Restructuring Transactions on the terms and conditions set forth in the Plan
Term Sheet or the Plan; provided, however, that the Debtors shall have five (5)
business days after issuance of such ruling or order to obtain relief that would
allow consummation of the Restructuring Transactions in a manner that (i) does
not prevent or diminish in a material way compliance with the terms of the Plan
and this Agreement, and (ii) is acceptable to the Requisite Consenting Creditors
(or as to the Supermajority Matters, the Requisite Supermajority Consenting
Creditors), the Requisite Consenting Term Loan Lenders or the Requisite
Consenting Incremental Term Loan Lenders;

 

  (h) the Debtors file any motion authorizing the use of cash collateral or the
entry into post-petition financing that is not consented to by the Requisite
Consenting Creditors, the Requisite Consenting Term Loan Lenders or the
Requisite Consenting Incremental Term Loan Lenders, in each case, which consent
shall not unreasonably be withheld;

 

  (i) a material breach by any Debtor of any representation, warranty, or
covenant of such Debtor set forth in this Agreement (it being understood and
agreed that any actions required to be taken by the Debtors that are included in
the Plan Term Sheet attached to this Agreement but not in this Agreement are to
be considered “covenants” of the Debtors, and therefore covenants of this
Agreement, notwithstanding the failure of any specific provision in the Plan
Term Sheet to be re-copied in this Agreement) that (to the extent curable)
remains uncured for a period of ten (10) business days after the receipt by the
Debtors of written notice of such breach;

 

  (j)

either (i) any Debtor or any Restructuring Support Party files a motion,
application, or adversary proceeding (or any Debtor or Restructuring Support
Party supports any such motion, application, or adversary proceeding filed or
commenced by any third party) (A) challenging the validity, enforceability,
perfection, or priority of, or seeking avoidance or subordination of, (x) the
Incremental Term Loan Claims or the

 

11



--------------------------------------------------------------------------------

  Incremental Term Loan Guaranty Claims, or the liens securing such claims, then
the Requisite Consenting Incremental Term Loan Lenders shall have the right, but
not the obligation, to declare a Restructuring Support Party Termination Event,
(y) the Term Loan Claims, the Term Loan Guaranty Claims or the liens securing
such claims, then the Requisite Consenting Term Loan Lenders shall have the
right, but not the obligation, to declare a Restructuring Support Party
Termination Event, (z) the OpCo Note Claims or the OpCo Note Guaranty Claims,
then the Requisite Consenting Creditors shall have the right, but not the
obligation to declare a Restructuring Support Party Termination Event; or (B)
asserting any other cause of action against and/or with respect or relating to
the claims set forth in clauses (x), (y) and (z) or the prepetition liens
securing such claims, to the extent applicable, then the applicable parties
shall have the same rights with respect to the claims and liens they hold with
respect to the matters as set forth in clauses (x), (y), and (z) in this
Section; or (ii) the Bankruptcy Court (or any court with jurisdiction over the
Chapter 11 Cases) enters an order providing relief against the interests of any
Restructuring Support Party with respect to any of the foregoing causes of
action or proceedings; provided that if any Debtor or any Restructuring Support
Party (other than a holder of a Term Loan Claim or a Term Loan Guaranty Claim)
engages in any of the foregoing with respect to the Term Loan Claims or the Term
Loan Guaranty Claims, then the Requisite Consenting Term Loan Lenders shall have
the right, but not the obligation, to declare a Restructuring Support Party
Termination Event; provided, further, that if any Debtor or any Restructuring
Support Party (other than a holder of an Incremental Term Loan Claim or an
Incremental Term Loan Guaranty Claim) engages in any of the foregoing with
respect to the Incremental Term Loan Claims or the Incremental Term Loan
Guaranty Claims, then the Requisite Consenting Incremental Term Loan Lenders
shall have the right, but not the obligation, to declare a Restructuring Support
Party Termination Event; provided, further, that if any Debtor or any
Restructuring Support Party (other than a holder of an OpCo Note Claim) engages
in any of the foregoing with respect to the OpCo Note Claims, then the holders
of 2/3 in dollar amount of the OpCo Note Claims will have the right, but not the
obligation, to declare a Restructuring Support Party Termination Event;

 

  (k) any Debtor terminates its obligations under and in accordance with this
Agreement;

 

  (l) any board, officer, or manager (or party with authority to act) of a
Debtor (or the Debtors themselves) takes any action in furtherance of the rights
available to it (or them) under Section 8(b) of this Agreement that are
materially inconsistent with the Restructuring Transactions as contemplated by
this Agreement and/or the Plan Term Sheet attached hereto as Exhibit A;

 

12



--------------------------------------------------------------------------------

  (m) the Bankruptcy Court enters an order in the Chapter 11 Cases terminating
any of the Debtors’ exclusive right to file a plan or plans of reorganization
pursuant to section 1121 of the Bankruptcy Code;

 

  (n) the Bankruptcy Court denies approval of the RSA Assumption Motion;

 

  (o) any Debtor requests that the United States Trustee appoint an official
committee of equity security holders (either preferred or common or both) or
supports any such request;

 

  (p) the failure of any Definitive Documentation to comply with Section 3 or
Section 4 of this Agreement, provided that with respect to any such failure,
only the parties directly and adversely affected shall have the right, but not
the obligation, to declare a Restructuring Support Party Termination Event; or

 

  (q) at any time before the Petition Date, the occurrence of an Event of
Default (as defined in the Term Loan Credit Agreement) under section 8.01(a) of
the Term Loan Credit Agreement; provided, that this Restructuring Party
Termination Event may be declared only by the Requisite Consenting Term Loan
Lenders or the Requisite Consenting Incremental Term Loan Lenders and any waiver
thereof shall be effective with respect to the party granting such waiver and
not the Requisite Consenting Term Loan Lenders or the Requisite Consenting
Incremental Term Loan Lenders collectively; or

 

  (r) the occurrence of any other material breach of this Agreement or the Plan
Term Sheet not otherwise covered in the immediately preceding clauses (a)
through and including (q) by any Debtor that has not been cured (if susceptible
to cure) within three (3) business days after written notice to the Debtors of
such breach by the Requisite Consenting Creditors (or as to the Supermajority
Matters, the Requisite Supermajority Consenting Creditors), the Requisite
Consenting Term Loan Lenders or the Requisite Consenting Incremental Term Loan
Lenders asserting such termination.

10. The Debtors’ Termination Events. Each Debtor may, upon notice to the
Restructuring Support Parties, terminate its obligations under this Agreement
upon the occurrence of any of the following events (each a “Company Termination
Event,” and together with the Restructuring Support Party Termination Events,
the “Termination Events”), in which case this Agreement shall terminate with
respect to all Parties, subject to the rights of the Debtors to fully or
conditionally waive, in writing, on a prospective or retroactive basis, the
occurrence of a Company Termination Event:

 

  (a)

a breach by a Restructuring Support Party of any representation, warranty, or
covenant of such Restructuring Support Party set forth in this Agreement that
could reasonably be expected to have a material adverse impact on the
Restructuring Transactions or the consummation of the

 

13



--------------------------------------------------------------------------------

  Restructuring Transactions that (to the extent curable) remains uncured for a
period of ten (10) business days after the receipt by such Restructuring Support
Party of written notice and description of such breach;

 

  (b) the occurrence of a breach of this Agreement by any Restructuring Support
Party that has the effect of materially impairing any of the Debtors’ ability to
effectuate the Restructuring Transactions and has not been cured (if susceptible
to cure) within ten (10) business days after written notice to all Restructuring
Support Parties of such breach and a description thereof;

 

  (c) upon written notice to the Restructuring Support Parties, if the board of
directors or board of managers, as applicable, of a Debtor determines, after
receiving advice from counsel, that proceeding with the Restructuring
Transactions (including, without limitation, the Plan or solicitation of the
Plan) would be inconsistent with the exercise of its fiduciary duties;

 

  (d) the issuance by any governmental authority, including the Bankruptcy
Court, any regulatory authority, or any other court of competent jurisdiction,
of any ruling or order enjoining the substantial consummation of the
Restructuring Transactions; provided, however, that the Debtors have made
commercially reasonable, good faith efforts to cure, vacate, or have overruled
such ruling or order prior to terminating this Agreement;

 

  (e) the Requisite Consenting Creditors, the Requisite Consenting Term Loan
Lenders or the Requisite Consenting Incremental Term Loan Lenders terminate
their obligations under and in accordance with Section 9 of this Agreement; or

 

  (f) the failure to satisfy any requirement under Section 3 of this Agreement
that the Plan, or any other agreement or document that is included in the
Definitive Documentation, contain terms, conditions, representations,
warranties, and covenants consistent with the terms of this Agreement and be
reasonably satisfactory to the Debtors.

 

14



--------------------------------------------------------------------------------

11. Mutual Termination; Automatic Termination. This Agreement and the
obligations of all Parties hereunder may be terminated by mutual written
agreement by and among the Debtors, the Requisite Supermajority Consenting
Creditors, the Requisite Consenting Term Loan Lenders and the Requisite
Consenting Incremental Term Loan Lenders. Notwithstanding anything in this
Agreement to the contrary, this Agreement shall terminate automatically upon the
occurrence of the Plan Effective Date.

12. Automatic Stay. The Parties acknowledge that after the commencement of the
Chapter 11 Cases, the termination of this Agreement and the giving of notice of
termination by any Party pursuant to this Agreement shall not be a violation of
the automatic stay of section 362 of the Bankruptcy Code subject to the terms of
any order authorizing the assumption of this Agreement; provided, that nothing
herein shall prejudice any Party’s rights to argue that the giving of notice of
termination was not proper under the terms of this Agreement.

13. Effect of Termination. The earliest date on which termination of this
Agreement as to a Party is effective in accordance with Sections 9, 10, or 11 of
this Agreement shall be referred to, with respect to such Party, as a
“Termination Date.” Upon the occurrence of a Termination Date, all Parties’
obligations under this Agreement shall be terminated effective immediately, and
the Parties hereto shall be released from all commitments, undertakings, and
agreements hereunder, and any vote in favor of the Plan delivered by such Party
or Parties shall be immediately revoked and deemed void ab initio; provided,
however, that each of the following shall survive any such termination: (a) any
claim for breach of this Agreement that occurs prior to such Termination Date,
and all rights and remedies with respect to such claims shall not be prejudiced
in any way; (b) the Debtors’ obligations in Section 16 of this Agreement accrued
up to and including such Termination Date; and (c) Sections 13, 18, 21, 23, 24,
25, 26, 27, 28, 29, 30, 31, 35 and 36 hereof.

14. Transfers of Claims and Interests.

 

  (a)

Each Restructuring Support Party shall not (i) sell, transfer, assign, pledge,
grant a participation interest in, or otherwise dispose of, directly or
indirectly, its right, title, or interest in respect of any of such
Restructuring Support Party’s claims against, or interests in, any Debtor, as
applicable, in whole or in part, or (ii) deposit any of such Restructuring
Support Party’s claims against or interests in any Debtor, as applicable, into a
voting trust, or grant any proxies, or enter into a voting agreement with
respect to any such claims or interests (the actions described in clauses
(i) and (ii) are collectively referred to herein as a “Transfer” and the
Restructuring Support Party making such Transfer is referred to herein as the
“Transferor”), unless such Transfer is to another Restructuring Support Party or
any other entity that first agrees in writing to be bound by the terms of this
Agreement by executing and delivering to counsel to the Debtors, counsel to the
Consenting Term Loan Lenders, counsel to the Consenting Incremental Term Loan
Lenders, and counsel to the Consenting OpCo Noteholders, a Transferee Joinder
substantially in the form attached hereto as Exhibit B (the “Transferee
Joinder”). With respect to claims against or interests in a Debtor held by the
relevant

 

15



--------------------------------------------------------------------------------

  transferee upon consummation of a Transfer in accordance herewith, such
transferee is deemed to make all of the representations, warranties, and
covenants of a Restructuring Support Party, as applicable, set forth in this
Agreement. Upon compliance with the foregoing, the Transferor shall be deemed to
relinquish its rights (and be released from its obligations, except for any
claim for breach of this Agreement that occurs prior to such Transfer) under
this Agreement to the extent of such transferred rights and obligations. Any
Transfer made in violation of this Sub-Clause (a) of this Section 14 shall be
deemed null and void ab initio and of no force or effect, regardless of any
prior notice provided to the Debtors and/or any Restructuring Support Party, and
shall not create any obligation or liability of any Debtor or any other
Restructuring Support Party to the purported transferee.

 

  (b) Notwithstanding Sub-Clause (a) of this Section 14, (i) an entity that is
acting in its capacity as a Qualified Marketmaker shall not be required to be or
become a Restructuring Support Party in order to effect any transfer (by
purchase, sale, assignment, participation, or otherwise) of any claim against,
or interest in, any Debtor, as applicable, by a Restructuring Support Party to a
transferee; provided, that such transfer by a Restructuring Support Party to a
transferee shall be in all other respects in accordance with and subject to
Sub-Clause (a) of this Section 14; and (ii) to the extent that a Restructuring
Support Party, acting in its capacity as a Qualified Marketmaker, acquires any
claim against, or interest in, any Debtor from a holder of such claim or
interest who is not a Restructuring Support Party, it may transfer (by purchase,
sale, assignment, participation, or otherwise) such claim or interest without
the requirement that the transferee be or become a Restructuring Support Party
in accordance with this Section 14. For purposes of this Sub-Clause (b), a
“Qualified Marketmaker” means an entity that (x) holds itself out to the market
as standing ready in the ordinary course of its business to purchase from
customers and sell to customers claims against, or interests in, the Debtors
(including debt securities or other debt) or enter with customers into long and
short positions in claims against, or interests in, the Debtors (including debt
securities or other debt), in its capacity as a dealer or market maker in such
claims against, or interests in, the Debtors, and (y) is in fact regularly in
the business of making a market in claims against issuers or borrowers
(including debt securities or other debt).

15. Further Acquisition of Claims or Interests. Except as set forth in
Section 14, nothing in this Agreement shall be construed as precluding any
Restructuring Support Party or any of its affiliates from acquiring additional
ABL Claims, Term Loan Claims, Incremental Term Loan Claims, Incremental Term
Loan Guaranty Claims, OpCo Note Claims, HoldCo Note Claims (collectively,
the “Claims”), Existing HoldCo Equity Interests, or interests in the instruments
underlying the ABL Claims, Term Loan Claims, Incremental Term Loan Claims,
Incremental Term Loan Guaranty Claims, OpCo Note Claims, HoldCo Note Claims, or
Existing HoldCo Equity Interests; provided, however, that any additional ABL
Claims, Term Loan

 

16



--------------------------------------------------------------------------------

Claims, Incremental Term Loan Claims, Incremental Term Loan Guaranty Claims,
OpCo Note Claims, HoldCo Note Claims, Existing HoldCo Equity Interests, or
interests in the underlying instruments acquired by any Restructuring Support
Party and with respect to which such Restructuring Support Party is the legal
owner, beneficial owner, and/or investment advisor or manager of or with power
and/or authority to bind any claims or interests held by it shall automatically
be subject to the terms and conditions of this Agreement. Upon any such further
acquisition, such Restructuring Support Party shall promptly notify counsel to
the Debtors, Jones Day, as counsel to the Consenting Term Loan Lenders, Latham,
as counsel to the Consenting Incremental Term Loan Lenders, and Weil, as counsel
to the Consenting OpCo Noteholders, and such acquisition shall become subject to
the terms of this Agreement.

16. Fees and Expenses. Fees and expenses shall be paid according to the terms
and conditions set forth in the Plan Term Sheet.

17. Consents and Acknowledgments. Each Party irrevocably acknowledges and agrees
that this Agreement is not and shall not be deemed to be a solicitation for
consents to the Plan. The acceptance of the Plan by each of the Restructuring
Support Parties will not be solicited until such Parties have received the
Disclosure Statement and related ballots in accordance with applicable law, and
will be subject to sections 1125, 1126, and 1127 of the Bankruptcy Code. In
addition, this Agreement does not constitute an offer to issue or sell
securities to any Person, or the solicitation of an offer to acquire or buy
securities, in any jurisdiction where such offer or solicitation would be
unlawful.

18. Representations and Warranties.

 

  (a) Each Restructuring Support Party hereby represents and warrants on a
several and not joint basis for itself and not any other person or entity that
the following statements are true, correct, and complete as of the date hereof:

 

  (i) it has the requisite organizational power and authority to enter into this
Agreement and to carry out the transactions contemplated by, and perform its
respective obligations under, this Agreement;

 

  (ii) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

  (iii) the execution, delivery, and performance by it of this Agreement does
not violate any provision of law, rule, or regulation applicable to it, or its
certificate of incorporation, or bylaws, or other organizational documents;

 

  (iv)

it is an “accredited investor” within the meaning of Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
with sufficient knowledge and experience to evaluate properly the terms and
conditions of this Agreement and to consult with its legal and financial
advisors with

 

17



--------------------------------------------------------------------------------

  respect to its investment decision to execute this Agreement, and it has made
its own analysis and decision to enter into this Agreement;

 

  (v) it has reviewed, or has had the opportunity to review, with the assistance
of professional and legal advisors of its choosing, all information it deems
necessary and appropriate for it to evaluate the financial risks inherent in the
Restructuring Transactions and to accept the terms of the Plan;

 

  (vi) it (A) either (1) is the sole legal owner, beneficial owner, and/or
investment advisor or manager of or with power and/or authority to bind the
claims and interests identified and in the amounts set forth alongside its name
on Exhibit C hereto, or (2) has all necessary investment or voting discretion
with respect to the principal amount of claims and interests identified
alongside its name on Exhibit C hereto, and has the power and authority to bind
the owner(s) of such claims and interests to the terms of this Agreement; (B)
other than trades entered into on or prior to the date hereof and unsettled as
of the date hereof, does not directly own any ABL Claims, Term Loan Claims,
Incremental Term Loan Claims, OpCo Note Claims, HoldCo Note Claims, or Existing
HoldCo Equity Interests, other than as identified alongside its name on Exhibit
C hereto; and (C) other than trades entered into on or prior to the date hereof
and unsettled as of the date hereof, has made no assignment, sale,
participation, grant, conveyance, pledge, or other transfer of, and has not
entered into any other agreement to assign, sell, use, participate, grant,
convey, pledge, or otherwise transfer any portion of its right, title, or
interests in such claims; and

 

  (vii) it has no agreement, understanding, or other arrangement (whether oral,
written, or otherwise) with any other Restructuring Support Party regarding the
transfer or sale of all or a material portion of the Debtors’ assets to any
party whatsoever.

 

  (b) Each Debtor hereby represents and warrants on a joint and several basis
(and not any other person or entity other than the Debtors) that the following
statements are true, correct, and complete as of the date hereof:

 

  (i) it has the requisite corporate or other organizational power and authority
to enter into this Agreement and to carry out the transactions contemplated by,
and perform its respective obligations under, this Agreement;

 

18



--------------------------------------------------------------------------------

  (ii) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

  (iii) the execution and delivery by it of this Agreement does not (A) violate
its certificates of incorporation, or bylaws, or other organizational documents,
or those of any of its affiliates, or (B) result in a breach of, or constitute
(with due notice or lapse of time or both) a default (other than, for the
avoidance of doubt, a breach or default that would be triggered as a result of
the Chapter 11 Cases or any Debtor’s undertaking to implement the Restructuring
Transactions through the Chapter 11 Cases) under any material contractual
obligation to which it or any of its affiliates is a party;

 

  (iv) the execution and delivery by it of this Agreement does not require any
registration or filing with, the consent or approval of, notice to, or any other
action with any federal, state, or other governmental authority or regulatory
body, other than, for the avoidance of doubt, the actions with governmental
authorities or regulatory bodies required in connection with implementation of
the Restructuring Transactions;

 

  (v) (A) the offer and sale of the Reorganized Equity has not been, and will
not be, registered under the Securities Act and (B) the offering and issuance of
the Reorganized Equity is intended to be exempt from registration under the
Securities Act pursuant to Section 4(2) of the Securities Act and Regulation D
thereunder or pursuant to section 1145 of the Bankruptcy Code;

 

  (vi) subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code and, to the extent applicable, approval by the Bankruptcy Court, this
Agreement is a legally valid and binding obligation of each Debtor and is
enforceable against each Debtor in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally, or by equitable principles relating to enforceability; and

 

  (vii) it has sufficient knowledge and experience to evaluate properly the
terms and conditions of the Plan and this Agreement, and has been afforded the
opportunity to consult with its legal and financial advisors with respect to its
decision to execute this Agreement, and it has made its own analysis and
decision to enter into this Agreement and otherwise investigated this matter to
its full satisfaction.

 

19



--------------------------------------------------------------------------------

19. Creditors’ Committee. Each Restructuring Support Party agrees not to request
that the United States Trustee appoint an official committee of creditors in the
Chapter 11 Cases. Notwithstanding anything herein to the contrary, if any
Restructuring Support Party is appointed to and serves on an official committee
of creditors in the Chapter 11 Cases, the terms of this Agreement shall not be
construed so as to limit such Restructuring Support Party’s exercise of its
fiduciary duties to any person arising from its service on such committee, and
any such exercise of such fiduciary duties shall not be deemed to constitute a
breach of the terms of this Agreement; provided, that nothing in this Agreement
shall be construed as requiring any Restructuring Support Party to serve on any
official committee in any such chapter 11 case.

20. Survival of Agreement. Each of the Parties acknowledges and agrees that this
Agreement is being executed in connection with negotiations concerning a
possible financial restructuring of the Debtors and in contemplation of possible
chapter 11 filings by the Debtors and the rights granted in this Agreement are
enforceable by each signatory hereto without approval of any court, including
the Bankruptcy Court.

21. Right to Participate in Proposed Contribution. In the event that the
Requisite Consenting Creditors and the Requisite Supermajority Consenting
Creditors, as applicable, agree to support a Proposed Contribution, each
Consenting OpCo Noteholder shall be provided the opportunity to participate in
the funding of any backstop related to such Proposed Contribution on a pro rata
basis (in an amount commensurate with such Consenting OpCo Noteholder’s
aggregate principal outstanding OpCo Note Claims held at the time of funding
such backstop). Any fees that are provided for in connection with such Proposed
Contribution shall only be payable to any such participating Consenting OpCo
Noteholder on a pro rata basis commensurate with the amount of the backstop
actually funded on the date earned.

22. Waiver. If the transactions contemplated herein are not consummated, or
following the occurrence of a Termination Date, if applicable, nothing herein
shall be construed as a waiver by any Party of any or all of such Party’s
rights, other than as provided in Section 17 of this Agreement, and the Parties
expressly reserve any and all of their respective rights. The Parties
acknowledge that this Agreement, the Plan, and all negotiations relating hereto
are part of a proposed settlement of matters that could otherwise be the subject
of litigation. Pursuant to Rule 408 of the Federal Rules of Evidence, any
applicable state rules of evidence, and any other applicable law, foreign or
domestic, the Plan Term Sheet, this Agreement, the Plan, any related documents,
and all negotiations relating thereto shall not be admissible into evidence in
any proceeding, or used by any party for any reason whatsoever, including in any
proceeding, other than a proceeding to enforce its terms.

23. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Restructuring Support Parties under this
Agreement shall be several, not joint. No Party shall have any responsibility by
virtue of this Agreement for any trading by any other entity. No prior history,
pattern, or practice of sharing confidences among or between the Parties shall
in any way affect or negate this Agreement.

24. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any
Party and each non-breaching Party shall be entitled to seek specific
performance and injunctive or other

 

20



--------------------------------------------------------------------------------

equitable relief as a remedy of any such breach of this Agreement, including,
without limitation, an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

25. Governing Law & Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to such state’s choice of law provisions which would require the application of
the law of any other jurisdiction. By its execution and delivery of this
Agreement, each Party irrevocably and unconditionally agrees for itself that any
legal action, suit, or proceeding against it with respect to any matter arising
under or arising out of or in connection with this Agreement or for recognition
or enforcement of any judgment rendered in any such action, suit, or proceeding,
may be brought in the United States District Court for the Southern District of
New York, and by executing and delivering this Agreement, each of the Parties
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit, or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, if
the Chapter 11 Cases are commenced, each Party agrees that the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement. By executing and delivering this Agreement, and upon
commencement of the Chapter 11 Cases, each of the Parties irrevocably and
unconditionally submits to the personal jurisdiction of the Bankruptcy Court
solely for purposes of any action, suit, proceeding, or other contested matter
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment rendered or order entered in any such action, suit, proceeding,
or other contested matter.

26. Waiver of Right to Trial by Jury. Each of the Parties waives any right to
have a jury participate in resolving any dispute, whether sounding in contract,
tort, or otherwise, between any of the Parties arising out of, connected with,
relating to, or incidental to the relationship established between any of them
in connection with this Agreement. Instead, any disputes resolved in court shall
be resolved in a bench trial without a jury.

27. Successors and Assigns. Except as otherwise provided in this Agreement, this
Agreement is intended to bind and inure to the benefit of each of the Parties
and each of their respective permitted successors, assigns, heirs, executors,
administrators, and representatives.

28. No Third-Party Beneficiaries. Unless expressly stated herein, this Agreement
shall be solely for the benefit of the Parties and no other person or entity
shall be a third-party beneficiary of this Agreement.

29. Notices. All notices (including, without limitation, any notice of
termination or breach) and other communications from any Party hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered by courier service, messenger, email, or facsimile to the other
Parties at the applicable addresses below, or such other addresses as may be
furnished hereafter by notice in writing. Any notice of termination or breach
shall be delivered to all other Parties.

 

  (a) If to any Debtor:

Seventy Seven Energy Inc.

 

21



--------------------------------------------------------------------------------

Attn: David Treadwell

777 N.W. 63rd Street

Oklahoma City, OK 73116

Tel: (405) 608-7704

Email: dtreadwell@77nrg.com

With a copy to:

Baker Botts L.L.P.

Attn:    Shalla Prichard Attn:    Emanuel Grillo

Tel: (713) 229-1283

Tel: (212) 408-2519

Fax: (212) 259-2519

Email:    shalla.prichard@bakerbotts.com    emanuel.grillo@bakerbotts.com

 

  (b) Consenting Term Loan Lenders

Jones Day

Attn: Scott J. Greenberg

Attn: Michael J. Cohen

222 East 41st Street

New York, NY 10017

Tel: (212) 326-3939

Email:    sgreenberg@jonesday.com    mcohen@jonesday.com

 

  (c) Consenting Incremental Term Loan Lenders

Latham & Watkins LLP

Attn:    Mark A. Broude

885 Third Avenue

New York, NY 10022-4834

Tel: (212) 906-1384

Email: mark.broude@lw.com

 

22



--------------------------------------------------------------------------------

  (d) Consenting OpCo Noteholders:

Weil, Gotshal & Manges LLP

Attn:    Matthew S. Barr Attn:    David N. Griffiths

767 Fifth Avenue

New York, NY 10153-0119

Tel: (212) 310-8767

Tel: (212) 310-8729

Fax: (212) 310-8007

Email:    matt.barr@weil.com    david.griffiths@weil.com

30. Entire Agreement. This Agreement (including the Exhibits and Schedules)
constitutes the entire agreement of the Parties with respect to the subject
matter of this Agreement, and supersedes all prior negotiations, agreements, and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement.

31. Amendments. Except as otherwise provided herein, this Agreement may not be
modified, amended, or supplemented except in a writing executed and delivered by
the Debtors, the Requisite Consenting Creditors, the Requisite Consenting Term
Loan Lenders and the Requisite Consenting Incremental Term Loan Lenders as
applicable; provided, that, subject to Section 5, Sections 4, 7, 9, 20, this
Section 31, and any provision (or, as applicable, sub-provision) of this
Agreement (including any Exhibits and Schedules hereto) requiring the consent of
the Requisite Supermajority Consenting Creditors shall not be modified, amended,
waived, or supplemented without the prior written consent of the Debtors and the
Requisite Supermajority Consenting Creditors; provided, further, that
Sections 4, 7, 9, 20, this Section 31, and any provision (or, as applicable,
sub-provision) of this Agreement (including any Exhibits and Schedules hereto)
requiring the consent of the Requisite Consenting Term Loan Lenders shall not be
modified, amended, waived, or supplemented without the prior written consent of
the Debtors and the Requisite Consenting Term Loan Lenders; provided, further,
that Sections 4, 7, 9, 20, this Section 31, and any provision (or, as
applicable, sub-provision) of this Agreement (including any Exhibits and
Schedules hereto) requiring the consent of the Requisite Consenting Incremental
Term Loan Lenders shall not be modified, amended, waived, or supplemented
without the prior written consent of the Debtors and the Requisite Consenting
Incremental Term Loan Lenders.

32. Reservation of Rights.

 

  (a)

Except as expressly provided in this Agreement or the Plan Term Sheet, including
Section 7(a) of this Agreement, nothing herein is intended to, or does, in any
manner waive, limit, impair, or restrict the ability of any Party to protect and
preserve its rights, remedies and interests, including without limitation, its
claims against any of the other Parties and any of its rights, remedies and
interests under the Term Loan Credit Agreement (as supplemented by the
Incremental Term Loan Supplement), the OpCo

 

23



--------------------------------------------------------------------------------

  Notes Indenture or any other applicable agreement, instrument or document that
gives rise to a such claims, in each case, including rights with respect to a
default, event of default or similar event under any of the foregoing
instruments or agreements.

 

  (b) Without limiting Sub-Clause (a) of this Section 32 in any way, if the Plan
is not consummated in the manner set forth, and on the timeline set forth, in
this Agreement and Plan Term Sheet, or if this Agreement is terminated for any
reason, nothing shall be construed herein as a waiver by any Party of any or all
of such Party’s rights, remedies, claims, and defenses and the Parties expressly
reserve any and all of their respective rights, remedies, claims and defenses,
subject to Section 24 of this Agreement. The Plan Term Sheet, this Agreement,
the Plan, and any related document shall in no event be construed as or be
deemed to be evidence of an admission or concession on the part of any Party of
any claim or fault or liability or damages whatsoever. Each of the Parties
denies any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims or defenses which it has asserted or could assert.

33. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument, and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

34. Public Disclosure. This Agreement, as well as its terms, its existence, and
the existence of the negotiation of its terms are expressly subject to any
existing confidentiality agreements executed by and among any of the Parties as
of the date hereof; provided, however, that, (a) on or after the Effective Date,
the Debtors may make any public disclosure or filing with respect to the subject
matter of this Agreement, including, without limitation, the existence of, or
the terms of, this Agreement or any other material term of the transaction
contemplated herein, that, based upon the advice of counsel, is required to be
made (i) by applicable law or regulation or (ii) pursuant to any rules or
regulations of the New York Stock Exchange, without the express written consent
of the other Parties and (b) after the Petition Date, the Parties may (i)
disclose the existence of, or the terms of, this Agreement or any other material
term of the transaction contemplated herein without the express written consent
of the other Parties and (ii) file a copy of this Agreement with the Bankruptcy
Court; provided, however, that, in all instances, the Parties may not disclose,
and shall redact the holdings information of every Party to this Agreement as of
the date hereof and at any time hereafter. In addition, each Party to this
Agreement shall have the right, at any time, to know the identities and holdings
information of every other Party to this Agreement, but must keep such
information confidential and may not disclose such information to any person
except as may be compelled by a court of competent jurisdiction. The Debtors
take no position with regard to whether such information may be material
non-public information, but may not disclose such information other than on a
confidential basis or as may be ordered by the Bankruptcy Court.

35. Headings. The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.

 

24



--------------------------------------------------------------------------------

36. Interpretation. This Agreement is the product of negotiations among the
Parties, and the enforcement or interpretation hereof, is to be interpreted in a
neutral manner, and any presumption with regard to interpretation for or against
any Party by reason of that Party having drafted or caused to be drafted this
Agreement or any portion hereof, shall not be effective in regard to the
interpretation hereof.

[Signatures and exhibits follow.]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this RSA has been duly executed as of the date first above
written.

 

SEVENTY SEVEN ENERGY INC. By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer SEVENTY SEVEN FINANCE INC.
By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer SEVENTY SEVEN OPERATING LLC
By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer SEVENTY SEVEN LAND COMPANY
LLC By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer KEYSTONE ROCK & EXCAVATION,
L.L.C. By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer



--------------------------------------------------------------------------------

PERFORMANCE TECHNOLOGIES, L.L.C. By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer PTL PROP SOLUTIONS, L.L.C.
By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer WESTERN WISCONSIN SAND
COMPANY, LLC By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer NOMAC DRILLING, L.L.C. By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer SSE LEASING, LLC By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer GREAT PLAINS OILFIELD
RENTAL, L.L.C. By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this      day of April, 2016 BLUEMOUNTAIN CAPITAL
MANAGEMENT, LLC, on behalf of itself and the funds it manages By:  

/s/ David M. O’Mara

  Its:   Authorized Signatory

 

AGREED TO AND ACCEPTED this      day of April, 2016 MUDRICK CAPITAL MANAGEMENT,
LLC, on behalf of itself and the funds it manages By:  

/s/ Jason Muldrick

  Its:   Authorized Signatory

 

AGREED TO AND ACCEPTED this      day of April, 2016 AXAR CAPITAL MANAGEMENT,
LLC, on behalf of itself and the funds it manages By:  

/s/ Andrew Axelrod

  Its:   Authorized Signatory



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this      day of April, 2016 MORGAN STANLEY SENIOR
FUNDING, INC. By:  

/s/ Donna Souza

  Name:   Donna Souza   Title:   Authorized Signatory

Taxpayer I.D. #  

 

AGREED TO AND ACCEPTED this 2nd day of May, 2016 JFIN CLO 2013 LTD By:   Apex
Credit Partners LLC, as a Portfolio Manager By:  

/s/ Andrew Stern

  Its:   Managing Director

Taxpayer I.D. #  

JFIN CLO 2014 LTD By:   Apex Credit Partners LLC, as a Portfolio Manager By:  

/s/ Andrew Stern

  Its:   Managing Director

Taxpayer I.D. #  

JFIN CLO 2014-II LTD By:   Apex Credit Partners LLC, as a Portfolio Manager By:
 

/s/ Andrew Stern

  Its:   Managing Director

Taxpayer I.D. #  



--------------------------------------------------------------------------------

JFIN CLO 2015 LTD By:   Apex Credit Partners LLC, as a Portfolio Manager By:  

/s/ Andrew Stern

  Its:   Managing Director Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day
of May, 2016 BlueMountain CLO 2015-2, Ltd., as Lender By:   BlueMountain Capital
Management, LLC By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day
of May, 2016 Blue Mountain Credit Alternatives Master Fund L.P., as Lender By:  
BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC, its investment advisor By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst Taxpayer I.D. #



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016 BLUE MOUNTAIN SUMMIT TRADING
L.P., as Lender By:   BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC, its investment
advisor By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day
of May, 2016 BlueMountain CLO 2012-1 Ltd, as Lender By:   BLUEMOUNTAIN CAPITAL
MANAGEMENT, LLC,   Its Collateral Manager By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day
of May, 2016 BlueMountain CLO 2012-2 Ltd, as Lender By:   BLUEMOUNTAIN CAPITAL
MANAGEMENT, LLC,   Its Collateral Manager By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst Taxpayer I.D. #



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016 BlueMountain CLO 2013-3 Ltd.,
as Lender By:   BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC,   Its Collateral Manager
By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day
of May, 2016 BlueMountain CLO 2013-4 Ltd., as Lender By:   BLUEMOUNTAIN CAPITAL
MANAGEMENT, LLC,   Its Collateral Manager By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day
of May, 2016 BlueMountain CLO 2014-1 Ltd, as Lender By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst Taxpayer I.D. #



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016 BlueMountain CLO 2014-2 Ltd, as
Lender By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day
of May, 2016 BlueMountain CLO 2014-3 Ltd., as Lender By:   BlueMountain Capital
Management, LLC By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day
of May, 2016 BlueMountain CLO 2014-4 Ltd, as Lender By:   BlueMountain Capital
Management By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst Taxpayer I.D. #



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016

BLUEMOUNTAIN FOINAVEN MASTER FUND L.P., as Lender

By:   BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC, its investment advisor By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst

Taxpayer I.D. #

AGREED TO AND ACCEPTED

this 2nd day of May, 2016

BLUEMOUNTAIN GUADALUPE PEAK FUND L.P., as Lender

By:   BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC, its investment advisor By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst

Taxpayer I.D. #

AGREED TO AND ACCEPTED

this 2nd day of May, 2016 BlueMountain Kicking Horse Fund L.P, as Lender By:  
BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC, its investment advisor By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst Taxpayer I.D. #



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED

 

this 2nd day of May, 2016 BLUEMOUNTAIN LOGAN OPPORTUNITIES MASTER FUND L.P., as
Lender By:   BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC, its investment advisor By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day
of May, 2016 BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF, as Lender By:  
BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC, its investment advisor By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day
of May, 2016 BlueMountain Timberline Ltd., as Lender By:   BLUEMOUNTAIN CAPITAL
MANAGEMENT, LLC, its investment advisor By:  

/s/ Meghan Fornshell

  Its:   Operations Analyst

Taxpayer I.D. #



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 29th day of April, 2016

CATERPILLAR FINANCIAL SERVICES

CORPORATION

By:  

/s/ Adam Brown

Title:   Credit Manager Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day of
May, 2016 Covenant Credit Partners CLO I, Ltd. By:  

/s/ Brian Horton

Title:   MD Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day of May, 2016 BLT
13 LLC By:  

/s/ Robert Healey

Title:   Authorized Signatory Taxpayer I.D. #



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED

 

this 2nd day of May, 2016 ATLAS SENIOR LOAN FUND V, LTD. By:   Crescent Capital
Group LP, its adviser By:  

/s/ Gil Tollinchi

Title:   Managing Director By:  

/s/ Brian McKeon

Title:   Vice President GIN I.D. # AGREED TO AND ACCEPTED this 2nd day of May,
2016 Flagship CLO VIII Ltd, as Lender BY:   Deutsche Investment Management
Americas Inc.,   As Interim Investment Manager By:  

/s/ Mark Kim

Name:   Mark Kim Title:   Vice President By:  

/s/ Eric Meyer

Name:   Eric Meyer Title:   Portfolio Manager Taxpayer I.D. #



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 29th day of April, 2016

DW CATALYST MASTER FUND, LTD.

By:  

/s/ Shawn Singh

 

Name:

  Shawn Singh  

Title:

  Authorized Signatory Taxpayer I.D. # AGREED TO AND ACCEPTED this 29th day of
April, 2016 DW VALUE MASTER FUND, LTD. By:  

/s/ Shawn Singh

 

Name:

  Shawn Singh  

Title:

  Authorized Signatory Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day of
May, 2016 Hull Street CLO, Ltd., as Lender By:  

/s/ Scott D’Orsi

 

Name:

  Scott D’Orsi  

Title:

  Portfolio Manager Taxpayer I.D. #



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016 ICG US CLO 2014-1, Ltd. By:  

/s/ Seth Katzenstein

 

Name:

  Seth Katzenstein  

Title:

  Authorized Signatory Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day of
May, 2016 ICG US CLO 2014-2, Ltd. By:  

/s/ Seth Katzenstein

 

Name:

  Seth Katzenstein  

Title:

  Authorized Signatory Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day of
May, 2016 ICG US CLO 2014-3, Ltd. By:  

/s/ Seth Katzenstein

 

Name:

  Seth Katzenstein  

Title:

  Authorized Signatory Taxpayer I.D. #



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016 ICG US CLO 2015-1, Ltd. By:  

/s/ Seth Katzenstein

 

Name:

  Seth Katzenstein  

Title:

  Authorized Signatory Taxpayer I.D. # AGREED TO AND ACCEPTED this 3rd day of
May, 2016 Invesco Senior Secured Management, Inc., on behalf of certain funds
and accounts for which it acts as investment manager or sub-adviser By:  

/s/ Kevin Egan

 

Name:

  Kevin Egan  

Title:

  Senior Portfolio Manager Taxpayer I.D. # AGREED TO AND ACCEPTED this    day of
April, 2016 JMP CREDIT ADVISORS CLO II LTD., as Lender By:   JMP Credit Advisors
LLC   As Attorney-in-Fact By:  

/s/ April C. Lowry

 

Name:

  April C. Lowry  

Title:

  Director



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016 KVC CLO 2012-2 LTD. By:  

/s/ David Cifonelli

 

Name:

  David Cifoneilli  

Title:

  Vice President Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day of May,
2016 KVC CLO 2013-1 LTD. By:  

/s/ David Cifonelli

 

Name:

  David Cifoneilli  

Title:

  Vice President Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day of May,
2016 KVC CLO 2013-2 LTD. By:  

/s/ David Cifonelli

 

Name:

  David Cifoneilli  

Title:

  Vice President Taxpayer I.D. #



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016 KVC CLO 2014-1 LTD. By:  

/s/ David Cifonelli

  Name:   David Cifoneilli   Title:   Vice President Taxpayer I.D. # AGREED TO
AND ACCEPTED this 2nd day of May, 2016 METROPOLITAN LIFE INSURANCE COMPANY
METLIFE INSURANCE COMPANY USA by   Metropolitan Life Insurance Company, its
Investment Manager NEW ENGLAND LIFE INSURANCE COMPANY by   Metropolitan Life
Insurance Company, its Investment Manager

By:  

/s/ David Yu

Name:

    David Yu

Title:

    Director

METROPOLITAN LIFE INSURANCE COMPANY

Taxpayer l.D. #

METLIFE INSURANCE COMPANY USA

Taxpayer I.D. #

NEW ENGLAND LIFE INSURANCE COMPANY

Taxpayer l.D. #



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016 VENTURE XV CLO, Limited, as
Lender By: its investment advisor MJX Asset Management LLC By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Taxpayer I.D. # GIIN 
AGREED TO AND ACCEPTED this 2nd day of May, 2016 VENTURE XVI CLO, Limited, as
Lender By: its investment advisor MJX Asset Management LLC By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Taxpayer I.D. # GIIN
AGREED TO AND ACCEPTED

 

this 2nd day of May, 2016 VENTURE XVIII CLO, Limited, as Lender By: its
investment advisor MJX Asset Management LLC By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Taxpayer I.D. # GIIN



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016 VENTURE XI CLO, Limited, as
Lender By: its investment advisor MJX Asset Management LLC By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Taxpayer I.D. # GIIN
AGREED TO AND ACCEPTED this 2nd day of May, 2016 VENTURE XIV CLO, Limited, as
Lender By: its investment advisor MJX Asset Management LLC By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Taxpayer I.D. # GIIN
AGREED TO AND ACCEPTED this 2nd day of May, 2016 VENTURE XVII CLO, Limited, as
Lender By: its investment advisor MJX Asset Management LLC By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Taxpayer I.D. # GIIN



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016 Octagon Investment Partners XX,
Ltd., as Lender By:   Octagon Credit Investors, LLC, as Portfolio Manager By:  

/s/ Margaret B. Harvey

  Name:   Margaret B. Harvey   Title:   Managing Director of Portfolio
Administration Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day of May, 2016
Octagon Investment Partners XXI, Ltd., as Lender By:   Octagon Credit Investors,
LLC as Portfolio Manager By:  

/s/ Margaret B. Harvey

  Name:   Margaret B. Harvey   Title:   Managing Director of Portfolio
Administration Taxpayer I.D. #



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016 Octagon Loan Funding, Ltd., as
Lender By:   Octagon Credit Investors, LLC as Collateral Manager By:  

/s/ Margaret B. Harvey

  Name:   Margaret B. Harvey   Title:   Managing Director of Portfolio
Administration Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day of May, 2016
Octagon Emigrant Senior Secured Loan Trust, as Lender By:   Octagon Credit
Investors, LLC, as Portfolio Manager By:  

/s/ Margaret B. Harvey

  Name:   Margaret B. Harvey   Title:   Managing Director of Portfolio
Administration Taxpayer I.D. # AGREED TO AND ACCEPTED this 2nd day of May, 2016
OCP CLO 2014-6, Ltd. By:   Onex Credit Partners, LLC, as Portfolio Manager By:  

/s/ Paul Travers

  Name:   Paul Travers   Title:   Portfolio Manager Taxpayer I.D. # N/A



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016 OFSI Fund V, Ltd. By:   OFS
Capital Management, LLC, its Collateral Manager By:  

/s/ Ken A. Brown

  Name:   Ken A. Brown   Title:   Managing Director Taxpayer I.D. # AGREED TO
AND ACCEPTED this 2nd day of May, 2016 OFSI Fund VII, Ltd. By:   OFS Capital
Management, LLC, its Collateral Manager By:  

/s/ Ken A. Brown

  Name:   Ken A. Brown   Title:   Managing Director Taxpayer I.D. # AGREED TO
AND ACCEPTED this 2nd day of May, 2016 OFSI Fund VI, Ltd. By:   OFS Capital
Management, LLC, its Collateral Manager By:  

/s/ Ken A. Brown

  Name:   Ken A. Brown   Title:   Managing Director Taxpayer I.D. #



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 3rd day of May, 2016 Galaxy XVIII CLO Ltd. By:  
PineBridge Investments LLC As Collateral Manager By:  

/s/ Andrew Meissner

  Name:   Andrew Meissner   Title:   Authorized Signatory Taxpayer I.D. # Please
see attached tax form AGREED TO AND ACCEPTED this      day of April, 2016
Principal Life Insurance Company on behalf of one or more Separate Accounts
(Principal Life Insurance Company, DBA Principal Core Plus Bond Separate
Account) By:   Principal Global Investors, LLC a Delaware limited liability
company, its authorized signatory By:  

/s/ Alan P. Kress

  Alan P. Kress, Counsel By:  

/s/ Colin Pennycooke

  Colin Pennycooke, Counsel



--------------------------------------------------------------------------------

ACCEPTED AND AGREED this      day of April, 2016 Principal Funds, Inc. – Core
Plus Bond Fund By:   Principal Global Investors, LLC a Delaware limited
liability company, its authorized signatory

By:  

/s/ Alan P. Kress

  Alan P. Kress, Counsel By:  

/s/ Colin Pennycooke

  Colin Pennycooke, Counsel ACCEPTED AND AGREED this      day of April, 2016
Principal Variable Contracts Funds, Inc. – Bond and Mortgage Securities Account
By:   Principal Global Investors, LLC   a Delaware limited liability company,  
its authorized signatory By:  

/s/ Alan P. Kress

  Alan P. Kress, Counsel By:  

/s/ Colin Pennycooke

  Colin Pennycooke, Counsel ACCEPTED AND AGREED this      day of April, 2016
Principal Global Investors Funds – High Yield Fund By:   Principal Global
Investors, LLC   a Delaware limited liability company,   its authorized
signatory By:  

/s/ Alan P. Kress

  Alan P. Kress, Counsel By:  

/s/ Colin Pennycooke

  Colin Pennycooke, Counsel



--------------------------------------------------------------------------------

ACCEPTED AND AGREED this      day of April, 2016 PGIT – High Yield Fixed Income
Fund By:   Principal Global Investors, LLC   a Delaware limited liability
company,   its authorized signatory By:  

/s/ Alan P. Kress

  Alan P. Kress, Counsel By:  

/s/ Colin Pennycooke

  Colin Pennycooke, Counsel ACCEPTED AND AGREED this      day of April, 2016
Principal Funds Inc – High Yield Fund By:   Principal Global Investors, LLC   a
Delaware limited liability company,   its authorized signatory By:  

/s/ Alan P. Kress

  Alan P. Kress, Counsel By:  

/s/ Colin Pennycooke

  Colin Pennycooke, Counsel ACCEPTED AND AGREED this      day of April, 2016 PGI
CIT Multi-Sector Fixed Income Fund By:   Principal Global Investors, LLC   a
Delaware limited liability company,   its authorized signatory By:  

/s/ Alan P. Kress

  Alan P. Kress, Counsel By:  

/s/ Colin Pennycooke

  Colin Pennycooke, Counsel



--------------------------------------------------------------------------------

ACCEPTED AND AGREED this      day of April, 2016 Boeing Company Employee
Retirement Plans Master Trust By:   Principal Global Investors, LLC   a Delaware
limited liability company,   its authorized signatory By:  

/s/ Alan P. Kress

  Alan P. Kress, Counsel By:  

/s/ Colin Pennycooke

  Colin Pennycooke, Counsel ACCEPTED AND AGREED this      day of April, 2016
Daiwa Premium Trust – Daiwa/Principal US Short Duration High Yield Bond Fund By:
  Principal Global Investors, LLC   a Delaware limited liability company,   its
authorized signatory By:  

/s/ Alan P. Kress

  Alan P. Kress, Counsel By:  

/s/ Colin Pennycooke

  Colin Pennycooke, Counsel



--------------------------------------------------------------------------------

ACCEPTED AND AGREED this      day of April, 2016 Iowa Public Employees
Retirement System By:   Principal Global Investors, LLC   a Delaware limited
liability company,   its authorized signatory By:  

/s/ Alan P. Kress

  Alan P. Kress, Counsel By:  

/s/ Colin Pennycooke

  Colin Pennycooke, Counsel ACCEPTED AND AGREED this      day of April, 2016
Principal Life Insurance Company By:   Principal Global Investors, LLC   a
Delaware limited liability company,   its authorized signatory By:  

/s/ Alan P. Kress

  Alan P. Kress, Counsel By:  

/s/ Colin Pennycooke

  Colin Pennycooke, Counsel AGREED TO AND ACCEPTED this 02 day of May, 2016
Benefit Street Partners CLO IV, Ltd., as Lender

 

By:  

/s/ Todd Marsh

  Name:   Todd Marsh   Title:   Authorized Signer

 

Taxpayer I.D. #  

 



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 02 day of May, 2016 Cavalry CLO II, as Lender By:  
Bain Capital Credit, LP, as Collateral Manager By:  

/s/ Andrew Viens

  Name:   Andrew Viens   Title:   Sr. Vice President of Operations

 

Taxpayer I.D. #  

 

 

AGREED TO AND ACCEPTED this 02 day of May, 2016 Cavalry CLO III, Ltd., as Lender
By:   Bain Capital Credit, LP, as Collateral Manager By:  

/s/ Andrew Viens

  Name:   Andrew Viens   Title:   Document Control Team

 

Taxpayer I.D. #  

 



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 02 day of May, 2016 Cavalry CLO V, Ltd., as Lender
By:   Bain Capital Credit, LP, as Collateral Manager

 

By:  

/s/ Andrew Viens

  Name:   Andrew Viens   Title:   Document Control Team

Taxpayer I.D. #  

 

AGREED TO AND ACCEPTED

 

this 29th day of April, 2016

Adams Mill CLO Ltd. By:   SHENKMAN CAPITAL MANAGEMENT, INC.,   as Collateral
Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Executive Vice President

Taxpayer I.D. #  

offshore

AGREED TO AND ACCEPTED this 29th day of April, 2016 Jackson Mill CLO, Ltd.

By:   SHENKMAN CAPITAL MANAGEMENT, INC.,   as Collateral Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Executive Vice President

Taxpayer I.D. #  

offshore



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 29th day of April, 2016 Jefferson Mill CLO, Ltd. By:
  SHENKMAN CAPITAL MANAGEMENT, INC.,   as Collateral Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Executive Vice President

Taxpayer I.D. #  

offshore

AGREED TO AND ACCEPTED this 29th day of April, 2016 Washington Mill CLO Ltd. By:
  SHENKMAN CAPITAL MANAGEMENT, INC.,   as Collateral Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Executive Vice President

Taxpayer I.D. #  

offshore



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED IN THE UNDERSIGNED’S CAPACITY AS THE HOLDER OF TERM LOANS
FOR ITS OWN ACCOUNT ONLY AND NOT IN ANY OTHER CAPACITY, INCLUDING, WITHOUT
LIMITATION, AS CUSTODIAN, AS TRUSTEE OR AS INVESTMENT ADVISOR

this 2nd day of May, 2016 STATE STREET BANK AND TRUST COMPANY By:  

/s/ Pallo Blum-Tucker

Name:   Pallo Blum-Tucker Title:   Vice President

Taxpayer I.D. #  

 

AGREED TO AND ACCEPTED this 02 day of May, 2016 Catamaran CLO 2012-1 Ltd., as
Lender By:   Trimaran Advisors, L.L.C. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory

Taxpayer I.D. #  

N/A (W-8BEN-E)

AGREED TO AND ACCEPTED this 02 day of May, 2016 Catamaran CLO 2013-1 Ltd., as
Lender By:   Trimaran Advisors, L.L.C. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory

Taxpayer I.D. #  

N/A (W-8BEN-E)



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 02 day of May, 2016 Catamaran CLO 2014-1 Ltd., as
Lender By:   Trimaran Advisors, L.L.C. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory

Taxpayer I.D. #  

N/A (W-8BEN-E)

AGREED TO AND ACCEPTED this 02 day of May, 2016 Catamaran CLO 2014-2 Ltd., as
Lender By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory

Taxpayer I.D. #  

N/A (W-8BEN-E)

AGREED TO AND ACCEPTED this 02 day of May, 2016 Catamaran CLO 2015-1 Ltd., as
Lender By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory

Taxpayer I.D. #  

N/A (W-8BEN-E)



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016

 

WELLS FARGO BANK, NA By:  

/s/ Timothy Mullins

  Name:   Timothy Mullins   Title:   Head of Principal Investments

Taxpayer I.D. #  

 

AGREED TO AND ACCEPTED this 29th day of April, 2016 WhiteHorse VI, Ltd. By:  
H.I.G. WhiteHorse Capital, LLC As:   Collateral Manager By:  

/s/ Ethan Underwood

  Name:   Ethan Underwood   Title:   Manager

Taxpayer I.D. #  

 

AGREED TO AND ACCEPTED this 29th day of April, 2016 WhiteHorse VII, Ltd. By:  
H.I.G. WhiteHorse Capital, LLC As:   Collateral Manager By:  

/s/ Ethan Underwood

  Name:   Ethan Underwood   Title:   Manager

Taxpayer I.D. #  

 



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED

 

this 29th day of April, 2016 WhiteHorse IX, Ltd. By:   H.I.G. WhiteHorse
Capital, LLC As:   Collateral Manager By:  

/s/ Ethan Underwood

  Name:   Ethan Underwood   Title:   Manager

Taxpayer I.D. #  

 

AGREED TO AND ACCEPTED this 29th day of April, 2016 WhiteHorse X, Ltd. By:  
H.I.G. WhiteHorse Capital, LLC As:   Collateral Manager By:  

/s/ Ethan Underwood

  Name:   Ethan Underwood   Title:   Manager

Taxpayer I.D. #  

 



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 2nd day of May, 2016 ZAIS CLO I, Limited By:   ZAIS
Leveraged Loan Manager, LLC,   its Collateral Manager By:  

/s/ Vincent Ingato

Name:   Vincent Ingato Title:   Managing Director

Taxpayer I.D. #  

 

AGREED TO AND ACCEPTED this 3rd day of May, 2016 Voya CLO 2014-2, Ltd. By:  
Voya Alternative Asset Management LLC,   as its investment manager By:  

/s/ Kelly T. Byrne

Name:   Kelly T. Byrne Title:   Vice President

Taxpayer I.D. #  

 

AGREED TO AND ACCEPTED this 3rd day of May, 2016 Voya CLO 2014-3, Ltd. By:  
Voya Alternative Asset Management LLC,   as its investment manager By:  

/s/ Kelly T. Byrne

Name:   Kelly T. Byrne Title:   Vice President

Taxpayer I.D. #  

 



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 3rd day of May, 2016

 

Voya CLO 2014-4, Ltd. By:   Voya Alternative Asset Management LLC,   as its
investment manager By:  

/s/ Kelly T. Byrne

Name:   Kelly T. Byrne Title:   Vice President

Taxpayer I.D. #  

 

AGREED TO AND ACCEPTED this 3rd day of May, 2016 Voya Floating Rate Fund By:  
Voya Investment Management Co. LLC,   as its investment manager By:  

/s/ Kelly T. Byrne

Name:   Kelly T. Byrne Title:   Vice President

Taxpayer I.D. #  

 

AGREED TO AND ACCEPTED this 3rd day of May, 2016 Voya CLO 2012-3, Ltd. By:  
Voya Alternative Asset Management LLC,   as its investment manager By:  

/s/ Kelly T. Byrne

Name:   Kelly T. Byrne Title:   Vice President

Taxpayer I.D. #  

 



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED this 3rd day of May, 2016 Voya CLO 2012-4, Ltd. By:  
Voya Alternative Asset Management LLC,   as its investment manager By:  

/s/ Kelly T. Byrne

Name:   Kelly T. Byrne Title:   Vice President

 

Taxpayer I.D. #  

 

 

AGREED TO AND ACCEPTED this 3rd day of May, 2016 Voya CLO 2013-1, Ltd. By:  
Voya Alternative Asset Management LLC,   as its investment manager By:  

/s/ Kelly T. Byrne

Name:   Kelly T. Byrne Title:   Vice President

 

Taxpayer I.D. #  

 

 

AGREED TO AND ACCEPTED this 3rd day of May, 2016 Voya CLO 2013-2, Ltd. By:  
Voya Alternative Asset Management LLC,   as its investment manager

 

By:  

/s/ Kelly T. Byrne

Name:   Kelly T. Byrne Title:   Vice President

 

Taxpayer I.D. #  

 



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED

this 3rd day of May, 2016

Voya CLO 2013-3, Ltd.

By:   Voya Alternative Asset Management LLC,   as its investment manager By:  

/s/ Kelly T. Byrne

Name:   Kelly T. Byrne Title:   Vice President

 

Taxpayer I.D. #  

 

 

AGREED TO AND ACCEPTED

this 3rd day of May, 2016

Voya CLO 2014-1, Ltd.

By:   Voya Alternative Asset Management LLC,   as its investment manager By:  

/s/ Kelly T. Byrne

Name:   Kelly T. Byrne Title:   Vice President

 

Taxpayer I.D. #  

 



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED

this 3rd day of May, 2016

 

Voya CLO 2012-1, Ltd.

By:   Voya Alternative Asset Management LLC,   as its portfolio manager By:  

/s/ Kelly T. Byrne

Name:   Kelly T. Byrne Title:   Vice President

 

Taxpayer I.D. #  

 

 

AGREED TO AND ACCEPTED

this 3rd day of May, 2016

Voya CLO 2012-2, Ltd.

By:   Voya Alternative Asset Management LLC,   as its investment manager By:  

/s/ Kelly T. Byrne

Name:   Kelly T. Byrne Title:   Vice President

 

Taxpayer I.D. #  

 

 

AGREED TO AND ACCEPTED

this 3rd day of May, 2016

New Mexico State Investment Council

By:   Voya Investment Management Co. LLC,   as its investment manager By:  

/s/ Kelly T. Byrne

Name:   Kelly T. Byrne Title:   Vice President

 

Taxpayer I.D. #  

 



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED

 

this 3rd day of May, 2016 Voya Senior Income Fund By:   Voya Investment
Management Co. LLC,   as its investment manager By:  

/s/ Kelly T. Byrne

Name:   Kelly T. Byrne Title:   Vice President

 

Taxpayer I.D. #  

 



--------------------------------------------------------------------------------

Exhibit A to the Restructuring Support Agreement

Plan Term Sheet

Execution Version

SEVENTY SEVEN ENERGY, INC., ET AL.

PLAN TERM SHEET

MAY 3, 2016

This term sheet (the “Term Sheet”) sets forth the principal terms of a proposed
financial restructuring (the “Restructuring”) of the existing debt and other
obligations of Seventy Seven Energy, Inc. (“HoldCo”) and the subsidiaries set
forth below (collectively, the “Company”), including Seventy Seven Operating LLC
(“OpCo”), pursuant to a joint chapter 11 plan of reorganization under the United
States Bankruptcy Code (as defined below) (a “Plan”). Capitalized terms herein
not otherwise defined shall have the meanings given them in that certain Amended
and Restated Restructuring Support Agreement dated as of May 3, 2016, to which
this Term Sheet is an exhibit (the “Restructuring Support Agreement”). As
reflected in the Restructuring Support Agreement, the Restructuring is supported
by the Consenting Term Loan Lenders, the Consenting Incremental Term Loan
Lenders and the Consenting OpCo Noteholders (collectively, the “Restructuring
Support Parties”).

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) A
SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO ANY PLAN OF REORGANIZATION OR AS
AN OFFER TO BUY, SELL OR EXCHANGE ANY OF THE SECURITIES OR INSTRUMENTS DESCRIBED
HEREIN, IT BEING UNDERSTOOD THAT SUCH A SOLICITATION, IF ANY, ONLY WILL BE MADE
IN COMPLIANCE WITH APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE AND/OR OTHER
APPLICABLE LAWS. THIS TERM SHEET DOES NOT ADDRESS ALL TERMS THAT WOULD BE
REQUIRED IN CONNECTION WITH ANY POTENTIAL RESTRUCTURING AND ENTRY INTO OR THE
CREATION OF ANY BINDING AGREEMENT IS SUBJECT TO THE NEGOTIATION AND EXECUTION OF
DEFINITIVE DOCUMENTATION IN FORM AND SUBSTANCE CONSISTENT WITH THIS TERM SHEET
AND SATISFACTORY TO THE COMPANY AND THE REQUISITE CONSENTING CREDITORS. THIS
TERM SHEET HAS BEEN PRODUCED FOR DISCUSSION AND SETTLEMENT PURPOSES ONLY AND IS
SUBJECT TO THE PROVISIONS OF RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND OTHER
SIMILAR APPLICABLE STATE AND FEDERAL RULES. THIS TERM SHEET AND THE INFORMATION
CONTAINED HEREIN IS STRICTLY CONFIDENTIAL AND SHALL NOT BE SHARED WITH ANY OTHER
PARTY ABSENT THE PRIOR WRITTEN CONSENT OF THE COMPANY AND THE REQUISITE
CONSENTING CREDITORS.

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS

 

Transaction Overview

  

Debtors:

   HoldCo; OpCo; Seventy Seven Land Company LLC (“LandCo”); Seventy Seven
Finance Inc. (“SSF”); Performance Technologies, L.L.C. (“PTL”); PTL Prop
Solutions, L.L.C. (“PTL Prop”); Western Wisconsin Sand Company, LLC; Nomac
Drilling, L.L.C. (“Nomac”); SSE Leasing LLC (“SSE Leasing”); Keystone Rock &
Excavation, L.L.C.; and Great Plains Oilfield Rental, L.L.C. (“Great Plains”)
(collectively, the “Debtors”).

Reorganized Debtors:

   Each of the Debtors as reorganized under the Plan (the “Reorganized
Debtors”).

 

1



--------------------------------------------------------------------------------

Chapter 11 Cases:

   The jointly-administered voluntary cases to be commenced by the Debtors under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”).

Claims and Interests

to be Restructured:

  

Undrawn letters of credit in an aggregate face amount equal to approximately
$14.7 million, plus all other amounts outstanding (the “ABL Claims”), under that
certain Credit Agreement, dated as of June 25, 2014, by and among Nomac, PTL and
Great Plains, as borrowers, HoldCo, OpCo, LandCo, SSE Leasing and PTL Prop, as
guarantors, Wells Fargo Bank, National Association (“Wells Fargo”), as
administrative agent (the “ABL Agent”), the lenders party thereto (the “ABL
Lenders”), and certain other parties thereto (as amended, modified or otherwise
supplemented from time to time prior to the date hereof, the “ABL Facility”);

 

$393 million in unpaid principal, plus all other amounts outstanding against
OpCo (the “Term Loan Claims”) under that certain Term Loan Credit Agreement,
dated as of June 25, 2014, by and among HoldCo, as parent, OpCo, as borrower,
HoldCo, Great Plains, Nomac, PTL, PTL Prop, SSE Leasing and LandCo, as
guarantors, Wilmington Trust, N.A. (“Wilmington Trust”), as successor
administrative agent (the “Term Loan Agent”), and the lenders party thereto (the
“Term Loan Lenders”) (as amended, modified or otherwise supplemented from time
to time prior to the date hereof, the “Term Loan Credit Agreement”; the term
loans thereunder, the “Term Loan”) and all amounts outstanding against HoldCo,
Great Plains, Nomac, PTL, PTL Prop, SSE Leasing and LandCo (“Term Loan Guaranty
Claims”) under that certain Guaranty, dated as of June 25, 2014, between HoldCo,
Great Plains, Nomac, PTL, PTL Prop, SSE Leasing and LandCo, as guarantors, and
the Term Loan Agent, (the “Term Loan Guaranty”);

 

$99 million in unpaid principal, plus all other amounts outstanding against OpCo
(the “Incremental Term Loan Claims”) under the Term Loan Credit Agreement, as
supplemented by that certain Incremental Term Supplement (Tranche A), dated as
of May 13, 2015, by and among HoldCo, as parent, OpCo, as borrower, HoldCo,
Great Plains, Nomac, PTL, PTL Prop, SSE Leasing and LandCo, as guarantors,
Wilmington Trust, as successor administrative agent (the “Incremental Term Loan
Agent”), and the lenders party thereto (the “Incremental Term Loan Lenders”) (as
amended, modified or otherwise supplemented from time to time prior to the date
hereof, the “Incremental Term Loan”) and all amounts outstanding against HoldCo,
Great Plains, Nomac, PTL, PTL Prop, SSE Leasing and LandCo (“Incremental Term
Loan Guaranty Claims”) under that certain Guaranty, dated as of June 25, 2014,
between HoldCo, Great Plains, Nomac, PTL,

 

2



--------------------------------------------------------------------------------

  

PTL Prop, SSE Leasing and LandCo, as guarantors, and the Incremental Term Loan
Agent (the “Incremental Term Loan Guaranty”);

 

$650 million in unpaid principal, plus all other amounts outstanding against
OpCo and SSF (the “OpCo Note Claims”) under the 6.625% Senior Notes Due 2019
(the “OpCo Notes” and, the beneficial holders of such OpCo Notes, the “OpCo
Noteholders”) pursuant to that certain Indenture, dated as of October 28, 2011,
by and among OpCo, as issuer, SSF, as co-issuer, Nomac, PTL, Great Plains, PTL
Prop, LandCo, HoldCo and SSE Leasing, as guarantors, and The Bank of New York
Mellon Trust Company, N.A., as trustee (as amended, modified or otherwise
supplemented from time to time prior to the date hereof, the “OpCo Notes
Indenture”) and all amounts outstanding against Nomac, PTL, Great Plains, PTL
Prop, LandCo, HoldCo and SSE Leasing (the “OpCo Note Guaranty Claims”) under the
OpCo Notes Indenture;

 

$450 million in unpaid principal, plus all other amounts outstanding against
HoldCo (the “HoldCo Note Claims”) under the 6.50% Senior Notes Due 2022 (the
“HoldCo Notes” and, the beneficial holders of such HoldCo Notes, the “HoldCo
Noteholders”) pursuant to that certain Indenture, dated as of June 26, 2014, by
and between HoldCo, as issuer, and Wells Fargo, as trustee (as amended, modified
or otherwise supplemented from time to time prior to the date hereof, the
“HoldCo Notes Indenture”);

 

Any Claims against the Company (other than the OpCo Note Claims, the OpCo Note
Guaranty Claims, the HoldCo Note Claims or any Intercompany Claims) that are
neither secured nor entitled to priority under the Bankruptcy Code or any order
of the Bankruptcy Court (the “General Unsecured Claims”);

 

Any Claims against a Debtor held by another Debtor (the “Intercompany Claims”);

 

Interests in shares of common stock of OpCo, 100% of which are owned by HoldCo
(the “Existing OpCo Equity Interests”);

 

Interests of shares of common stock of HoldCo, of which 58,928,042 shares were
outstanding as of April 13, 2016 (the “Existing HoldCo Equity Interests”);

 

Any Interests in a Debtor held by another Debtor (other than the Existing OpCo
Equity Interests and the Existing HoldCo Equity Interests) (the “Intercompany
Interests”).

DIP Financing and Use of Cash Collateral:

   The Debtors shall obtain a commitment for revolving debtor-in-possession
financing facility in the aggregate principal amount

 

3



--------------------------------------------------------------------------------

  

of $100,000,000 (the “New DIP ABL Credit Facility”). The terms and conditions of
the commitment and any New DIP ABL Credit Facility shall be in form and
substance reasonably acceptable to the Requisite Consenting Creditors; provided,
however, that the commitment amount, the interest rate, the maturity date, and
all financial covenants in the New DIP ABL Credit Facility shall be reasonably
acceptable to the Requisite Supermajority Consenting Creditors.

 

Promptly upon commencement of the Chapter 11 Cases, the Company will seek entry
of interim and final orders authorizing them to enter into the New DIP ABL
Credit Facility and use cash collateral to repay the obligations outstanding
under the ABL Facility and to fund the administration of the Chapter 11 Cases
(such interim order, the “Interim DIP Order”, such final order, the “Final DIP
Order” and, collectively, the “DIP Orders”). In connection with the Company’s
entry into the New DIP ABL Credit Facility and use of cash collateral, each of
the DIP Orders shall authorize and require the Company to provide “adequate
protection” (as such term is defined in sections 361 and 363 of the Bankruptcy
Code) to the ABL Lenders and the Term Loan Lenders (which shall include
reimbursement of reasonable fees and expenses of Jones Day and Centerview
Partners (in an amount to be agreed), as advisors to the Term Loan Agent and
Consenting Term Loan Lenders) on terms acceptable to the Requisite Consenting
Creditors and the Requisite Consenting Term Loan Lenders.

 

Each of the DIP Orders shall be acceptable to (w) the Debtors; (x) the Requisite
Consenting Creditors; (y) the Requisite Consenting Term Loan Lenders solely with
respect to the provisions thereof governing or authorizing the provision of
adequate protection, the carve-out for professional fees, the New DIP ABL Credit
Facility commitment amount to the extent it exceeds $125,000,000, stipulations
and challenge rights related to the Term Loan Claims, the Term Loan Guaranty
Claims, Term Loan Collateral (as defined herein) and the Term Loan Credit
Agreement, and the treatment of cash collateral arising from Term Loan
Collateral; and (z) the Requisite Consenting Incremental Term Loan Lenders
solely with respect to the foregoing matters in clause (y) above and
stipulations and challenge rights related to the Incremental Term Loan Claims
and Incremental Term Loan Guaranty Claims.

Exit Facility:

   On the effective date of the Plan (the “Effective Date”), the Company will
enter into a revolving credit facility in the aggregate principal amount of
approximately $100,000,000 (the “Exit Facility”). The Exit Facility may be
(a) an amendment and restatement of the New DIP ABL Credit Facility or (b) a new
facility, and the terms and conditions of the Exit Facility shall be in form and
substance reasonably acceptable to the

 

4



--------------------------------------------------------------------------------

   Requisite Consenting Creditors; provided, however, that, subject to Section
4(c) and 4(d) of the Restructuring Support Agreement, the commitment amount, the
interest rate, the maturity date, and all financial covenants in the Exit
Facility shall be reasonably acceptable to the Requisite Supermajority
Consenting Creditors; provided, however, further, that the Definitive
Documentation related to the collateral securing the Exit Facility shall be in
form and substance reasonably acceptable to the Requisite Consenting Term Loan
Lenders. The proceeds from the Exit Facility, plus cash on hand, will be used to
(i) provide additional liquidity for working capital and general corporate
purposes, (ii) pay all reasonable and documented fees and expenses incurred by
the Company and the Restructuring Support Parties, and expenses of their legal
and financial advisors (but no more than one legal counsel, one local counsel
and one financial advisor for each of the Company, the Consenting Term Loan
Lenders, the Consenting Incremental Term Loan Lenders and the Consenting OpCo
Noteholders), (iii) fund Plan distributions and (iv) fund the closing of the
administration of the Chapter 11 Cases.

Post-Emergence Collateral Structure and Intercreditor Agreement:

  

On the Effective Date, the Debtors shall grant (i) in favor of the Term Loan
Agent for the benefit of the Term Loan Lenders, a second-priority lien on and
security interest in all collateral securing the Exit Facility (the “Exit ABL
Collateral”), and (ii) to the administrative agent under the Exit Facility (the
“Exit ABL Agent”) for the benefit of the lenders party to the Exit Facility, a
third-priority lien on and security interest in the collateral securing the Term
Loan and Incremental Term Loan (“Term Loan Collateral”), which liens and
security interests shall be junior in priority to the first-priority liens on
and security interests in the Term Loan Collateral in favor of the Term Loan
Agent for the benefit of the Term Loan Lenders and the second-priority liens on
and security interests in the Term Loan Collateral in favor of the Incremental
Term Loan Agent for the benefit of the Incremental Term Loan Lenders,
respectively.

 

The Term Loan Agent, the Incremental Term Loan Agent and Exit ABL Agent shall
negotiate and enter into an intercreditor agreement governing their respective
rights with respect to the Exit ABL Collateral and the Term Loan Collateral (the
“Intercreditor Agreement”), which shall be in form and substance reasonably
acceptable to the Requisite Consenting Term Loan Lenders and Requisite
Consenting Incremental Loan Lenders. All Definitive Documentation related to any
grant of liens or security interests in the Exit ABL Collateral or Term Loan
Collateral or with respect to the Exit ABL Collateral or Term Loan Collateral
securing the Exit Facility, the Term Loan or the Incremental Term Loan shall be
in form and substance acceptable to Requisite Consenting Term Loan Lenders and
the Requisite Consenting Incremental Term Loan Lenders.

 

5



--------------------------------------------------------------------------------

Reorganized HoldCo/Reorganized OpCo Structure:

   On the Effective Date the Existing HoldCo Equity Interests shall be
cancelled. The Existing OpCo Equity Interests held by HoldCo shall remain
outstanding and reorganized HoldCo (“Reorganized HoldCo”) shall issue newly
authorized common shares of Reorganized HoldCo in an amount to be agreed upon by
the Company and the Requisite Supermajority Consenting Creditors (the “New
HoldCo Common Shares”) and (a) distribute 96.75%, on a fully diluted basis, of
the New HoldCo Common Shares to reorganized OpCo (“Reorganized OpCo”) for
distribution to the OpCo Noteholders in satisfaction of their OpCo Note Claims
against OpCo and their OpCo Note Guaranty Claims against Nomac, PTL, Great
Plains, PTL Prop, LandCo and SSE Leasing pursuant to the terms and conditions
described below, and (b) as consideration negotiated by HoldCo in connection
with the Restructuring, distribute 3.25% of the New HoldCo Common Shares (the
“HoldCo Creditor New Common Share Pool”) to holders of the HoldCo Notes Claims
and the OpCo Notes Guaranty Claims in their capacities as creditors of
HoldCo. Distributions from the HoldCo Creditor New Common Share Pool will depend
upon whether the class of HoldCo Notes Claims votes to accept or reject the Plan
as more fully set forth in “Summary of Distribution of New HoldCo Common Shares”
and elsewhere below.

Treatment of Claims and Interests

  

Administrative Expense

(including 503(b)(9) Claims),

Priority Tax, and Other Priority Claims:

  

Each holder of an Allowed administrative expense claim shall (a) be paid in full
in cash (i) on the date such amounts become due and owing in the ordinary course
of business or (ii) on or as soon as practicable after the Effective Date or
(b) be entitled to such other treatment as agreed to by such holder, the Debtors
and the Requisite Consenting Creditors. For purposes of this Term Sheet,
“Allowed” shall have the same meaning set forth in section 502 of the Bankruptcy
Code and as further defined in the Plan.

 

Each holder of an Allowed priority tax claim shall (a) be paid in full in
deferred cash payments over a period not longer than five (5) years after the
Petition Date or (b) be entitled to such other treatment as agreed to by such
holder, the Debtors and the Requisite Consenting Creditors.

 

Each holder of any other Allowed priority claim shall (a) be paid in full in
cash on or as soon as practicable after the Effective Date or (b) be entitled to
such other treatment as agreed to by such holder, the Debtors and the Requisite
Consenting Creditors.

Other Secured Claims:

   On or as soon as practicable after the Effective Date, to the extent any
Allowed prepetition secured claims exist other than the ABL Claims, the Term
Loan Claims or the Incremental Term Loan Claims (the “Other Secured Claims”),
such Other

 

6



--------------------------------------------------------------------------------

  

Secured Claims shall be satisfied by either (a) payment in full in cash, (b)
reinstatement pursuant to section 1124 of the Bankruptcy Code, (c) such other
recovery necessary to satisfy section 1129 of the Bankruptcy Code or (d) such
other treatment as agreed to by such holder, the Debtors and the Requisite
Consenting Creditors.

 

Unimpaired - Deemed to Accept

Term Loan Claims:

  

On or as soon as practicable after the Effective Date, each holder of Allowed
Term Loan Claims shall receive its pro rata share of a consent fee in an amount
equal to 2.0% of the aggregate amount of the Allowed Term Loan Claims. The
Allowed Term Loan Claims shall be paid in accordance with the terms and
conditions of the Term Loan Credit Agreement; provided, however, that, on the
Effective Date, (A) the Term Loan shall be secured with additional collateral as
set forth in the section entitled “Post-Emergence Collateral Structure and
Intercreditor Agreement”, (B) the Debtors shall use commercially reasonable
efforts to obtain a rating (but not a specific rating) of the Term Loan by
Moody’s Investors Service, Inc. and Standard & Poors Ratings Group
(collectively, the “Credit Ratings”) and (C) the Term Loan Credit Agreement
shall be amended, with the consent of the Requisite Consenting Term Loan
Lenders, as follows: (i) the term Maturity Date shall be amended by replacing
“June 25, 2021” with “June 25, 2020”; (ii) a new sentence shall be added to
section 7.04 as follows: “Notwithstanding anything to the contrary herein,
Parent and the Restricted Subsidiaries shall not transfer any property or assets
in excess of $50 million in the aggregate to any Subsidiary or Subsidiaries that
are not Loan Parties.”; (iii) a new sentence shall be added to section 6.12 as
follows: “Notwithstanding anything to the contrary in any Loan Document, Parent
will not form, acquire or permit to exist any Subsidiary that is a CFC or any
other Foreign Subsidiary.”; and (iv) an affirmative covenant shall be added to
Article VI requiring the Debtors to use commercially reasonable efforts to
maintain at all times the Credit Ratings.

 

Allowed in the aggregate principal amount of at least $393 million plus accrued
interest, fees and expenses.

 

Impaired - Entitled to Vote

Incremental Term Loan Claims

   On or as soon as practicable after the Effective Date, each holder of Allowed
Incremental Term Loan Claims shall receive its pro rata share of (i) a consent
fee in an amount equal to 2.0% of the aggregate amount of the Allowed
Incremental Term Loan Claims and (ii) $15 million, in full and final
satisfaction of $15 million of the Allowed Incremental Term Loan Claims;
provided, that the Incremental Term Loan Lenders shall waive the right to any
prepayment premium that may be payable under

 

7



--------------------------------------------------------------------------------

  

the Incremental Term Loan in connection with such payment. The remaining $84
million of Allowed Incremental Term Loan Claims shall be paid in accordance with
the terms and conditions of the Incremental Term Loan; provided, however, that
the Incremental Term Loan shall be amended, with the consent of the Incremental
Term Loan Lenders, to remove the requirement of any future prepayment premium
under the Incremental Term Loan for a period of 18 months after the Effective
Date.

 

Allowed in the aggregate principal amount of at least $99 million plus accrued
interest, fees and expenses.

 

Impaired - Entitled to Vote

OpCo Note Claims:

  

On the Effective Date, all of the OpCo Notes shall be cancelled and, in full and
final satisfaction of the Allowed OpCo Note Claims, each OpCo Noteholder shall
receive its pro rata share of (i) 96.75%, on a fully diluted basis, of the New
HoldCo Common Shares, which shares shall be subject to dilution for the
Management Incentive Plan (defined below) and the New Warrants (defined below)
and (ii) the OpCo Litigation Proceeds (defined below).

 

Allowed in the aggregate principal amount of at least $650 million plus accrued
interest, fees and expenses.

 

Impaired - Entitled to Vote

General Unsecured Claims:

  

Each holder of an Allowed General Unsecured Claim shall receive, in full and
final satisfaction of such Allowed General Unsecured Claim, payment in full in
cash in the ordinary course of business, as and when due and payable, or such
other treatment as may be required to allow such Allowed General Unsecured Claim
to “ride through” the Chapter 11 Cases.

 

Unimpaired - Deemed to Accept

Existing OpCo Equity Interests:

   On the Effective Date, the Existing OpCo Equity Interests held by HoldCo
shall remain outstanding and shall be held by Reorganized HoldCo.

Term Loan Guaranty Claims:

  

Holders of Term Loan Guaranty Claims shall on account of their Allowed Term Loan
Guaranty Claims against each of the Debtors receive the treatment set forth for
Allowed Term Loan Claims.

 

Allowed in the aggregate principal amount of at least $393 million plus accrued
interest, fees and expenses.

 

Impaired - Entitled to Vote

Incremental Term Loan Guaranty Claims:

   Each holder of an Allowed Incremental Term Loan Guaranty Claim shall be
entitled to receive on account of its Allowed

 

8



--------------------------------------------------------------------------------

  

Incremental Term Loan Guaranty Claim against HoldCo, its pro rata share, on a
fully diluted basis, of the HoldCo Creditor New Common Share Pool, which shares
shall be subject to dilution for the Management Incentive Plan (defined below)
and the New Warrants (defined below); provided, however that the Incremental
Term Loan Lenders have agreed to waive the right to receive such distribution
(the “Incremental Term Loan Guaranty Waiver”), but, for the avoidance of doubt,
such waiver shall not affect the status and validity of the guaranties (by
HoldCo and the other Debtors) arising under or related to the Incremental Term
Loan Guaranty or any liens arising under or related to the Incremental Term
Loan, which guaranties and liens shall remain in place in accordance with their
original terms and conditions.

 

Holders of Incremental Term Loan Guaranty Claims shall on account of their
Allowed Incremental Term Loan Guaranty Claims against Great Plains, Nomac, PTL,
PTL Prop, SSE Leasing and LandCo receive the treatment set forth for Allowed
Incremental Term Loan Claims.

 

Allowed in the aggregate principal amount of at least $99 million plus accrued
interest, fees and expenses.

 

Impaired - Entitled to Vote

OpCo Note Guaranty Claims:

  

Each holder of OpCo Note Guaranty Claims shall be entitled receive on account of
its Allowed OpCo Note Guaranty Claims against HoldCo its pro rata share of
(i) on a fully diluted based after giving effect to the Incremental Term Loan
Guaranty Waiver, the HoldCo Creditor New Common Share Pool (which shares shall
be subject to dilution for the Management Incentive Plan (defined below) and the
New Warrants (defined below)); provided, however, that if holders of at least
two-thirds in amount and one-half in number of the Allowed HoldCo Note Claims
that timely vote on the Plan vote in favor of the Plan, the OpCo Noteholders
agree to waive the right to receive such distribution (the “OpCo Note Guaranty
Waiver”); and (ii) the HoldCo Litigation Proceeds (defined below).

 

Holders of OpCo Note Guaranty Claims shall on account of their Allowed OpCo Note
Guaranty Claims against Nomac, PTL, Great Plains, PTL Prop, LandCo and SSE
Leasing receive the treatment set forth for Allowed OpCo Note Claims.

 

Allowed in the aggregate principal amount of at least $650 million plus accrued
interest, fees and expenses.

 

Impaired - Entitled to Vote

HoldCo Note Claims:

   On the Effective Date, all of the HoldCo Notes shall be cancelled.

 

9



--------------------------------------------------------------------------------

  

If holders of at least two-thirds in amount and one-half in number of the
Allowed HoldCo Note Claims that timely vote on the Plan vote in favor of the
Plan, each HoldCo Noteholder shall receive on account of its Allowed HoldCo Note
Claims its pro rata share of (i) the HoldCo Creditor New Common Share Pool
(after giving effect to the Incremental Term Loan Guaranty Waiver and the OpCo
Note Guaranty Waiver) (which shares shall be subject to dilution for the
Management Incentive Plan (defined below) and/or the New Warrants (defined
below)) (ii) warrants to purchase 15% of the New HoldCo Common Shares, with a
strike price at a total equity value of $524 million upon and after the
consummation of the Restructuring, which warrants shall be exerciseable at any
time from the Effective Date until the five (5) year anniversary thereof (the
“New A Warrants”) and (ii) the HoldCo Litigation Proceeds (defined below).

 

If holders of at least two-thirds in amount and one-half in number of the
Allowed HoldCo Note Claims that vote on the Plan do not vote in favor of the
Plan (or no HoldCo Noteholders vote at all), each HoldCo Noteholder shall
receive on account of its Allowed HoldCo Note Claims its pro rata share of
(i) the HoldCo Creditor New Common Share Pool (after giving effect to the
Incremental Term Loan Guaranty Waiver), which shares shall be subject to
dilution for the Management Incentive Plan (defined below) and (ii) the HoldCo
Litigation Proceeds (defined below).

 

Allowed in the aggregate principal amount of at least $450 million plus accrued
interest, fees and expenses.

Impaired - Entitled to Vote

Intercompany Claims and Intercompany Interests:

  

All Intercompany Claims and Intercompany Interests shall be reinstated.

 

Unimpaired - Deemed to Accept

Existing HoldCo Equity Interests:

  

All Existing HoldCo Equity Interests shall be extinguished as of the Effective
Date.

 

Only if holders of at least two-thirds in amount and one-half in number of each
of the Allowed Incremental Term Loan Claims, the Allowed OpCo Note Claims, the
Allowed Incremental Term Loan Guaranty Claims, the Allowed OpCo Note Guaranty
Claims and the Allowed HoldCo Note Claims that vote on the Plan vote in favor of
the Plan, each holder of Existing HoldCo Equity Interests shall receive its pro
rata share of (i) warrants to purchase 10% of the New Common Shares with a
strike price at a total equity value of $1.788 billion, which warrants shall be
exercisable at any time from the Effective Date until the five (5) year
anniversary thereof (the “New B Warrants”) and (ii) warrants to purchase 10% of
the New Common Shares with a

 

10



--------------------------------------------------------------------------------

  

strike price at a total equity value of $2.5 billion, which warrants shall be
exercisable at any time from the Effective Date until the seven (7) year
anniversary thereof (the “New C Warrants” and, together with the New A Warrants
and the New B Warrants, the “New Warrants”); otherwise, holders of Existing
HoldCo Equity Interests shall receive no distribution under the Plan on account
of such interests.

 

Impaired - Deemed to Reject

Summary of Distribution of New HoldCo Common Shares:

  

Subject to dilution for the Management Incentive Plan (defined below) and the
New Warrants, pursuant to the terms and conditions described above, the New
HoldCo Common Shares shall be distributed as follows:

 

If the class of HoldCo Noteholders accepts the Plan:

 

OpCo Note Claims:

     96.75 % 

OpCo Note Guaranty Claims:

     0.00 % 

HoldCo Note Claims:

     3.25 %    

 

 

       100.00 % 

 

   If the class of HoldCo Noteholders does not accept the Plan:

 

OpCo Note Claims:

     96.75 % 

OpCo Note Guaranty Claims:

     1.92 % 

HoldCo Note Claims:

     1.33 %    

 

 

       100.00 % 

Corporate Governance

  

Corporate Organizational Documents:

   TBD, but to be acceptable to the Requisite Supermajority Consenting
Creditors, in consultation with the Debtors.

Board of Directors of Reorganized HoldCo:

   TBD, but to be acceptable to the Requisite Supermajority Consenting
Creditors, in consultation with the Debtors.

General Provisions

  

Vesting:

   Upon consummation of the Restructuring, all of the assets of the Debtors
shall be owned by the reorganized Debtors.

Management Incentive Plan:

   A management incentive plan (the “Management Incentive Plan”) to be
implemented after the Effective Date by the board of directors of Reorganized
HoldCo will provide some combination of cash, options, and/or other equity-based
compensation to the management of Reorganized HoldCo in an

 

11



--------------------------------------------------------------------------------

   amount to be set forth in the Plan, which amount shall not exceed 10% of the
New Common Shares, and which shall dilute all of the equity otherwise
contemplated to be issued by this Term Sheet including, for the avoidance of
doubt, the New Warrants.

Tax Issues:

   The Debtors shall seek to implement the Restructuring in a tax efficient
manner. Reorganized HoldCo shall have the authority to control any federal or
state tax returns filed by the Debtors.

Reincorporation:

   Reorganized HoldCo shall be reincorporated in Delaware. Release and Related
Provisions   

Exculpations:

   The Plan shall include standard and customary exculpation provisions that
provide for the Debtors, the Agent and the Lenders pursuant to that certain New
DIP ABL Credit Facility, the Restructuring Support Parties, and each of their
respective current officers and directors, professionals, advisors, accountants,
attorneys, investment bankers, consultants, employees, agents and other
representatives (each solely in its capacity as such), shall be exculpated from
liability for their actions in connection with or arising out of the Chapter 11
Cases or the Plan, with customary carve-outs for gross negligence and willful
misconduct, in each of the foregoing cases, to the extent permitted by law.

Releases:

   The Plan shall include standard and customary mutual releases and third party
releases, including without limitation, releases of current officers and
directors and the Restructuring Support Parties, from holders of claims or
interests to the extent permitted by law.

Litigation Trust:

  

The Plan shall provide for the establishment of a litigation trust (the
“Litigation Trust”) to pursue certain claims and causes of action to be assigned
and transferred to the Litigation Trust by the Debtors on the Effective Date for
the benefit of the Litigation Trust Beneficiaries (defined below).

 

The holders of the OpCo Note Guaranty Claims and the holders of the HoldCo Note
Claims shall be deemed the sole beneficiaries (the “HoldCo Litigation Trust
Beneficiaries”) of any claims or causes of action assigned and transferred to
the Litigation Trust by HoldCo. Subject to the terms and conditions of the
Litigation Trust Agreement (defined below), the HoldCo Litigation Trust
Beneficiaries shall be entitled to receive their pro rata share of any proceeds
of any claims or causes of action assigned and transferred to the Litigation
Trust by HoldCo (the “HoldCo Litigation Proceeds”).

 

12



--------------------------------------------------------------------------------

  

The holders of the OpCo Note Claims shall be deemed the sole beneficiaries (the
“OpCo Litigation Trust Beneficiaries” and, together with the HoldCo Litigation
Trust Beneficiaries, the “Litigation Trust Beneficiaries”) of any claims or
causes of action assigned and transferred to the Litigation Trust by any Debtor
other than HoldCo. Subject to the terms and conditions of the Litigation Trust
Agreement (defined below), the OpCo Litigation Trust Beneficiaries shall be
entitled to receive their pro rata share of any proceeds of any claims or causes
of action assigned and transferred to the Litigation Trust by any Debtor other
than HoldCo (the “OpCo Litigation Proceeds”).

 

The Litigation Trust shall be governed by an agreement (the “Litigation Trust
Agreement”), which will govern the management and administration of the
Litigation Trust and the respective rights, powers and obligations of the
Litigation Trust Beneficiaries. The Litigation Trust Agreement will be binding
on all Litigation Trust Beneficiaries who shall be deemed to have executed the
Litigation Trust Agreement as of the Effective Date. The Litigation Trust
Agreement shall be in form and substance reasonably acceptable to the Requisite
Consenting Creditors.

Current Director and Officer Indemnification:

  

Any obligations of the Debtors pursuant to their organizational documents to
indemnify current officers, directors, agents, and/or employees (i) shall not be
discharged or impaired by confirmation of the Plan and (ii) shall be deemed and
treated as executory contracts to be assumed by the Debtors under the Plan.

 

Director and officer insurance will continue in place for the current directors
and officers of all of the Debtors during the Chapter 11 Cases on existing
terms. After the Effective Date, the Reorganized Debtors shall not terminate or
otherwise reduce the coverage under any director and officer insurance policies
(including any “tail policy”) then in effect. To the extent permitted under
applicable law, current directors and officers are to receive first access to
available insurance. Current directors and officers shall be indemnified by the
Reorganized Debtors to the extent of such insurance.

Discharge:

   A full and complete discharge shall be provided in the Plan.

Injunctions:

   Ordinary and customary injunction provisions shall be included in the Plan.

Conditions to Confirmation and Effectiveness:

   The Plan shall be subject to usual and customary conditions to confirmation
and effectiveness (as applicable), as well as such other conditions that are
reasonably satisfactory to the Company

 

13



--------------------------------------------------------------------------------

 

and the Requisite Consenting Creditors or Requisite Consenting Supermajority
Consenting Creditors (as applicable), the Requisite Consenting Term Loan
Lenders, and the Requisite Consenting Incremental Term Loan Lenders, including
the following:

 

•       The Bankruptcy Court shall have entered an order in form and substance
reasonably acceptable to the Requisite Consenting Creditors, the Requisite
Consenting Term Loan Lenders, and the Requisite Consenting Incremental Term Loan
Lenders and the Debtors approving the Disclosure Statement as containing
“adequate information” within the meaning of section 1125 of the Bankruptcy
Code;

 

•       Except as provided in the immediately succeeding bullet, the Plan and
all documents contained in any Plan supplement, including any exhibits,
schedules, amendments, modifications or supplements thereto, and all other
Definitive Documentation shall have been negotiated, executed, delivered and
filed with the Bankruptcy Court in substantially final form and in form and
substance reasonably acceptable to (w) the Requisite Consenting Creditors or
Requisite Consenting Supermajority Consenting Creditors, as applicable, (x) the
Requisite Consenting Term Loan Lenders to the extent applicable, (y) the
Requisite Consenting Incremental Term Loan Lenders to the extent applicable and
(z) the Debtors and otherwise consistent with the terms and conditions described
in this Term Sheet or the Restructuring Support Agreement, as applicable;

 

•       Notwithstanding anything in the Restructuring Support Agreement and this
Term Sheet, the Term Loan Credit Agreement (as amended in accordance with this
Term Sheet) and all Definitive Documentation related or giving effect to or
affecting the Term Loan Credit Agreement, the Term Loan Collateral, the Exit ABL
Collateral, the Intercreditor Agreement, the treatment of the Term Loan Claims
or Term Loan Guaranty Claims or any rights or benefits provided to the Term Loan
Agent, any of the Term Loan Lenders or any of the Consenting Term Loan Lenders
shall be and in form and substance reasonably acceptable to the Requisite
Consenting Term Loan Lenders, the Term Loan Agent (solely as it pertains to
matters affecting the Term Loan Agent) and the Debtors (and this condition shall
not be subject to waiver except with the consent of the Requisite Consenting
Term Loan Lenders);

 

14



--------------------------------------------------------------------------------

 

•       Notwithstanding anything in the Restructuring Support Agreement and this
Term Sheet, the Term Loan Credit Agreement (including the Incremental Term Loan
Supplement (Tranche A)) (as amended in accordance with this Term Sheet) and all
Definitive Documentation related or giving effect to or affecting the Term Loan
Credit Agreement (including the Incremental Term Loan Supplement (Tranche A)),
the Term Loan Collateral, the Exit ABL Collateral, the Intercreditor Agreement,
the treatment of the Incremental Term Loan Claims or Incremental Term Loan
Guaranty Claims or any rights or benefits provided to the Incremental Term Loan
Agent, any of the Incremental Term Loan Lenders or any of the Consenting
Incremental Term Loan Lenders shall be and in form and substance reasonably
acceptable to the Requisite Consenting Incremental Term Loan Lenders, the
Incremental Term Loan Agent (solely as it pertains to matters affecting the
Incremental Term Loan Agent) and the Debtors (and this condition shall not be
subject to waiver except with the consent of the Requisite Consenting
Incremental Term Loan Lenders);

 

•       The Restructuring Support Agreement shall have been approved pursuant to
an order of the Bankruptcy Court and shall not have been terminated, and shall
be in full force and effect;

 

•       The Bankruptcy Court shall have entered a Confirmation Order in form and
substance reasonably acceptable to the Requisite Consenting Creditors, the
Requisite Consenting Term Loan Lenders, the Requisite Consenting Incremental
Term Loan Lenders and the Debtors and the Confirmation Order shall be a final
order;

 

•       All Restructuring Support Party Fees and Expenses (as defined below)
that were incurred through the Effective Date have been paid in full in cash
(which condition cannot be waived except with the consent of the Restructuring
Support Party which retained the professional adversely affected by such
waiver); and

 

•       On or simultaneously with the occurrence of the Effective Date, the
Debtors shall have closed on the Exit Facility, which Exit Facility shall be in
form and substance reasonably acceptable to the Debtors and the Requisite
Consenting Creditors; provided, however, that, subject to Section 4(c) and 4(d)
of the Restructuring Support Agreement, the commitment amount, the interest
rate, the maturity date, and all

 

15



--------------------------------------------------------------------------------

  

financial covenants in the Exit Facility shall be reasonably acceptable to the
Requisite Supermajority Consenting Creditors; provided, however, further, that
the Definitive Documentation related to the collateral securing the Exit
Facility shall be in form and substance reasonably acceptable to the Requisite
Consenting Term Loan Lenders and the Requisite Consenting Incremental Term Loan
Lenders.

Other Provisions

  

Other Provisions:

   The Plan shall contain such other terms and conditions as agreed to by the
Debtors, the Requisite Consenting Term Loan Lenders, the Requisite Consenting
Incremental Term Loan Lenders and the Requisite Consenting Creditors or
Requisite Consenting Supermajority Consenting Creditors, as applicable in all
cases subject to the rights and limitations set forth in Sections 3 and 4.

Issuance of New Common Shares; Execution of the Plan Documents:

   On the Effective Date, the Reorganized Debtors shall issue and execute all
securities, notes, instruments, certificates, and other documents required to be
issued and executed in accordance with the Plan.

Executory Contracts and Unexpired Leases:

   All executory contracts and unexpired leases not expressly rejected shall be
deemed assumed pursuant to the Plan. In consultation with the Requisite
Consenting Creditors, the Debtors may reject executory contracts and unexpired
leases, provided, however, that the existing employment arrangements for the
Debtors’ management team will be replaced by new employment agreements on terms
consistent with their current employment arrangements; provided that such new
employment agreements are reasonably acceptable to the Debtors and the Requisite
Consenting Creditors. For the avoidance of doubt, any awards granted under the
Management Incentive Plan will be governed by such program and will not be
subject to any provisions of the employment agreements.

Restructuring Support Parties’ Fees and Expenses:

   The Company shall pay all costs, fees and expenses of Jones Day and
Centerview Partners (“Centerview”), advisors to the Term Loan Agent and
Consenting Term Loan Lenders, Latham & Watkins LLP, advisors to the Consenting
Incremental Term Loan Lenders, Weil, Gotshal & Manges LLP and Moelis & Company,
advisors to the Consenting OpCo Noteholders and one local counsel for each of
(x) the Consenting Term Loan Lenders, (y) the Consenting Incremental Term Loan
Lenders and (z) the Consenting OpCo Noteholders, each in accordance with their
respective engagement letters or other contractual arrangements (collectively,
the “Restructuring Support Party Fees and Expenses”); provided, that
Centerview’s fees shall be payable in amount agreed to in that certain
engagement letter dated as of the date hereof by and between the Debtors and
Centerview.

 

16



--------------------------------------------------------------------------------

No Registration Under the Securities Act:

   The offer, issuance and distribution of the New HoldCo Common Shares pursuant
to the Plan will be exempt from registration under the Securities Act pursuant
to section 1145 of the Bankruptcy Code.

No Admission:

   Nothing in this Term Sheet is or shall be deemed to be an admission of any
kind as to the extent, validity, or priority of any claims held by any Parties
hereto.

 

17



--------------------------------------------------------------------------------

Exhibit B to the Restructuring Support Agreement

Form of Transferee Joinder

This joinder (this “Joinder”) to the Restructuring Support Agreement (the
“Agreement”), dated as of [DATE], by and among: (i) HoldCo; SSF; OpCo; Great
Plains; Seventy Seven Land Company; Nomac; PTL; PTL Prop Solutions, L.L.C.; SSE
Leasing, LLC; Keystone Rock & Excavation, L.L.C.; and Western Wisconsin Sand
Company, LLC, (ii) the Consenting Term Loan Lenders, (iii) the Consenting
Incremental Term Loan Lenders, and (iv) the Consenting OpCo Noteholders, is
executed and delivered by [                    ] (the “Joining Party”) as of
[                    ]. Each capitalized term used herein but not otherwise
defined shall have the meaning ascribed to it in the Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder as Annex
1 (as the same has been or may be hereafter amended, restated, or otherwise
modified from time to time in accordance with the provisions thereof). The
Joining Party shall hereafter be deemed to be a Party for all purposes under the
Agreement and one or more of the entities comprising the Restructuring Support
Parties.

2. Representations and Warranties. The Joining Party hereby represents and
warrants to each other Party to the Agreement that, as of the date hereof, such
Joining Party (a) is the legal or beneficial holder of, and has all necessary
authority (including authority to bind any other legal or beneficial holder)
with respect to, the ABL Claims, Term Loan Claims, Incremental Term Loan Claims,
Incremental Term Loan Guaranty Claims, OpCo Note Claims, and/or HoldCo Note
Claims identified below its name on the signature page hereof, and (b) makes, as
of the date hereof, the representations and warranties set forth in Section 18
of the Agreement to each other Party.

3. Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to any conflicts
of law provisions which would require the application of the law of any other
jurisdiction.

4. Notice. All notices and other communications given or made pursuant to the
Agreement shall be sent to:

To the Joining Party at:

[JOINING PARTY]

[ADDRESS]

Attn:

Facsimile: [FAX]

EMAIL:

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.



--------------------------------------------------------------------------------

[JOINING PARTY] Holdings:   $            of Debt   Under the ABL Facility
Holdings:   $            of Debt   Under the Term Loan Holdings:  
$            of Debt   Under the Incremental Term Loan Holdings:  
$            of Debt   Under the Incremental Term Loan Guaranty Holdings:  
$            of Debt   Under the OpCo Notes Indenture Holdings:  
$            of Debt   Under the HoldCo Notes Indenture



--------------------------------------------------------------------------------

Annex 1 to the Form of Transferee Joinder